Volume 1 of 2

                  FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KEVIN COOPER,                              No. 05-99004
              Petitioner-Appellant,            D.C. No.
                v.                         CV-04-00656-H
JILL BROWN, California State             Southern District of
Prison at San Quentin,                        California,
              Respondent-Appellee.            San Diego

                                              ORDER

                    Filed May 11, 2009

 Before: Pamela Ann Rymer, M. Margaret McKeown, and
            Ronald M. Gould, Circuit Judges.

                            Order;
                Dissent by Judge W. Fletcher;
                 Dissent by Judge Wardlaw;
                  Dissent by Judge Fisher;
                 Dissent by Judge Reinhardt;
                Concurrence by Judge Rymer


                          ORDER

  The panel has voted to deny the Petition for Rehearing and
Petition for Rehearing En Banc.

  The full court was advised of the petition for rehearing en
banc. A judge requested a vote on whether to hear the matter
en banc. The matter failed to receive a majority of the votes
                            5429
5430                   COOPER v. BROWN
of the nonrecused active judges in favor of en banc consider-
ation. Fed. R. App. P. 35.

  The petition for rehearing and the petition for rehearing en
banc are DENIED.



W. FLETCHER, Circuit Judge, dissenting from denial of
rehearing en banc, joined by PREGERSON, REINHARDT,
PAEZ, and RAWLINSON, Circuit Judges:

  The State of California may be about to execute an inno-
cent man.

  From the time of his initial arrest until today, Kevin Cooper
has consistently maintained his innocence of the murders for
which he has been convicted. Cooper was convicted of capital
murder and sentenced to death by a California court in 1985.
The California Supreme Court affirmed Cooper’s conviction
and sentence in 1991. People v. Cooper, 53 Cal. 3d 771
(1991). The California Supreme Court denied Cooper’s state
petition for habeas corpus in 1996. A three-judge panel of the
Ninth Circuit affirmed the denial of Cooper’s first federal
application for habeas corpus in 2001. Cooper v. Calderon,
255 F.3d 1104 (9th Cir. 2001). That decision was called en
banc, but the call failed.

   In 2004, on the eve of his scheduled execution, Cooper
sought permission from the three-judge Ninth Circuit panel to
file a second or successive application for federal habeas cor-
pus under 28 U.S.C. § 2244(b)(3)(A). Among other things,
Cooper claimed that he had new and previously unavailable
evidence that the State had violated Brady v. Maryland, 373
U.S. 83 (1963). Brady requires the State to turn over exculpa-
tory information to a criminal defendant. Based on the
claimed Brady violation, Cooper claimed actual innocence
under Schlup v. Delo, 513 U.S. 298 (1995), and
                        COOPER v. BROWN                      5431
§ 2244(b)(2)(B)(ii). The three-judge panel denied permission,
but an en banc panel of the Ninth Circuit reversed. Cooper v.
Woodford, 358 F.3d 1117 (9th Cir. 2004) (en banc). We
stayed Cooper’s then-pending execution until his new federal
habeas application could be addressed.

   Two days before the murders, Cooper had escaped from the
minimum security section of a nearby California state prison
by walking across an open field. Shortly before Cooper’s
scheduled execution date, Midge Carroll, the now-retired war-
den of the prison, provided a sworn declaration in which she
stated that she had learned from her staff that shoes issued to
prisoners “were not prison manufactured or specially
designed prison-issue shoes,” but, rather, were “common ten-
nis shoes available to the general public through Sears and
Roebuck and other such retail stores.” Carroll stated that she
had learned this information during the investigation and con-
veyed it to investigators before the trial. This information
would have been critical to Cooper’s defense, for a key to the
prosecution’s case at trial was that identical shoeprints at the
crime scene and in the house where Cooper had been staying
were made by Pro-Ked “Dude” tennis shoes, and that these
shoes were distributed only to prisons and other institutions.
Warden Carroll’s information, though clearly exculpatory,
had not been provided to Cooper prior to trial.

   In granting permission to file a second or successive appli-
cation, the en banc panel noted, “Once a Brady violation has
been established, a federal habeas court is required to evaluate
all information in the case, not just information relevant to the
Brady violation.” Cooper, 358 F.3d at 1122. That is, every-
thing in the new habeas application was properly before the
district court. Woratzeck v. Stewart, 118 F.3d 648, 650 (9th
Cir. 1997) (per curiam) (“If [a petitioner’s] application makes
a prima facie showing as to one of the claims, he may proceed
upon his entire application in the district court.”). In addition
to this general instruction to the district court, we specifically
directed that two tests be performed. We wrote, “As soon as
5432                       COOPER v. BROWN
Cooper’s application is filed, [the district court] should
promptly order that these two tests be performed in order to
evaluate Cooper’s claim of innocence.” Cooper, 358 F.3d at
1122.

   First, we directed the district court to conduct further test-
ing of a bloody tan t-shirt that had been found beside the road
leading away from the house where the murders took place.
The tan t-shirt was found soon after the murders. Initial test-
ing of stains on the t-shirt showed that they contained blood
consistent with one of the victims and not consistent with
Cooper. Cooper presented evidence of the t-shirt as part of his
defense at trial. 12/6/84 RT 4602-06, 4608; 1/15/85 RT 6508-
11.1

   Long after trial, at Cooper’s insistence, the State performed
a DNA test on some of the blood on the t-shirt. Cooper main-
tained that the test would prove his innocence. Instead, the
blood tested positive for Cooper’s DNA. Cooper maintained
(and continues to maintain) that his blood was planted on the
t-shirt. If the blood was planted, the only possible source was
blood taken from Cooper by law enforcement authorities. A
vial of blood was taken from Cooper by San Bernardino
County Sheriff’s Department (SBCSD) personnel on August
1, 1983, two days after his arrest. That blood contained an
added preservative called EDTA. We wrote, “The presence of
such a preservative would show that [Cooper’s] blood was not
on the t-shirt at the time of the killings[.]” Cooper, 358 F.3d
at 1124. We directed the district court to test Cooper’s blood
on the t-shirt for the presence of EDTA.

   Second, Jessica Ryen, one of the murder victims, was
  1
    Citations to the reporter’s transcripts of the trial and hearings appear
with the date of the proceeding, the letters “RT,” followed by the page
number. Citations to the Excerpts of Record, compiled for purposes of this
appeal, use the abbreviation “ER” followed by the page number. “FER”
refers to the Further Excerpts of Record.
                            COOPER v. BROWN                             5433
clutching blond or light brown hair in her hand. We directed
the district court to subject the hair to mitochondrial DNA
testing.

   The district court held hearings on Cooper’s application for
habeas corpus in 2004 and 2005. It denied all relief. Cooper
v. Brown (“Dist. Ct.”), No. 04-656 (S.D. Cal. May 27, 2005).2
A three-judge panel of our court affirmed, with one judge
concurring specially. Cooper v. Brown, 510 F.3d 870 (9th Cir.
2007).

   There is no way to say this politely. The district court failed
to provide Cooper a fair hearing and flouted our direction to
perform the two tests.

   As will be described in greater detail below, the district
court impeded and obstructed Cooper’s attorneys at every turn
as they sought to develop the record. The court imposed
unreasonable conditions on the testing the en banc court
directed; refused discovery that should have been available as
a matter of course; limited testimony that should not have
been limited; and found facts unreasonably, based on a trun-
cated and distorted record.

   The most egregious, but by no means the only, example is
the testing of Cooper’s blood on the t-shirt for the presence
of EDTA. As will be described in greater detail below, the
district court so interfered with the design of the testing proto-
col that one of Cooper’s scientific experts refused to partici-
pate in the testing. The district court allowed the state-
designated representative to help choose the samples to be
tested from the t-shirt. The court refused to allow Cooper’s
scientific experts to participate in the choice of samples.
  2
    The district court’s order in this case is published as an appendix to the
panel’s opinion, Cooper v. Brown, 510 F.3d 870, 887-1004 (9th Cir.
2007). I refer to the pagination of the district court’s order as it appears
in that appendix.
5434                   COOPER v. BROWN
Indeed, the court refused to allow Cooper’s experts even to
see the t-shirt. The state-designated lab obtained a test result
showing an extremely high level of EDTA in the sample that
was supposed to contain Cooper’s blood. If that test result
was valid, it showed that Cooper’s blood had been planted on
the t-shirt, just as Cooper has maintained.

   A careful analysis of the evidence before the district court
strongly suggests that the result obtained by the state-
designated lab was valid. However, the court allowed the
state-designated lab to withdraw the test result on the ground
of claimed contamination in the lab. The court refused to
allow any inquiry into the alleged contamination. The court
refused to allow Cooper’s experts to review the bench notes
of the state-designated lab. The court then refused to allow
further testing of the t-shirt, even though such testing was fea-
sible.

   The district court placed two photographs of the murder
victims at the end of its 159-page order denying relief to Coo-
per. One is a photograph of the photogenic Ryen family —
two beautiful children, ten-year-old brown-haired Jessica and
eight-year-old blond-haired Josh, and their attractive parents.
The other is a photograph of eleven-year-old Chris Hughes,
a handsome blond-haired boy. The district court had no ana-
lytic reason to include these photographs at the end of its
order.

                        I.   Background

   Late at night on June 4, 1983, Doug and Peggy Ryen, their
daughter Jessica, and their houseguest Chris Hughes, were
brutally murdered in the Ryen home in Chino Hills, Califor-
nia. Their son, eight-year-old Josh, suffered extensive injuries
but survived. The victims had numerous chopping, cutting
and stabbing injuries, caused by several different kinds of
weapons. A number of cutting and stabbing wounds were
inflicted after the victims were already dead. Josh was found
                       COOPER v. BROWN                    5435
in the late morning of June 5 in his parents’ bedroom, near the
bodies of his mother and Chris. His father’s body was also in
the bedroom. His sister’s body was in an adjoining hallway.

   Two days earlier, Kevin Cooper, a black man, had escaped
from the minimum security section of the nearby California
Institute for Men (CIM) at Chino by walking across an open
field. He had been serving a four-year sentence for burglary.
Cooper hid out for those two days in a vacant house owned
by Larry Lease (the “Lease house”), 125 yards from the Ryen
house. The State’s theory, at trial and now, is that Cooper
acted alone in killing the four victims and in nearly killing
Josh, and that Cooper committed the murders to facilitate his
escape.

   Cooper made several telephone calls from the Lease house,
seeking money and other assistance from two women friends.
The women refused to provide money or other help. Money
in plain view on the kitchen counter of the Ryen house was
untouched. Credit cards and money in Peggy Ryen’s purse
were also untouched.

   The last of Cooper’s telephone calls from the Lease house
was completed at 8:30 p.m. on June 4, the night of the mur-
ders. Cooper testified that he waited until dark, finished his
telephone call, left the house on foot immediately after the
call, and hitchhiked to Mexico. There is undisputed evidence
that Cooper registered at a hotel in Tijuana at 4:30 p.m. on
June 5. When Cooper checked into that hotel, his hair was
braided, as it had been when he escaped from prison. ER
3252, 3260. The Ryens’ white wood-paneled station wagon
had been parked in the driveway of the Ryen house, with the
keys in the ignition, throughout the entire evening of June 4.
On June 11, the Ryens’ station wagon was discovered in the
parking lot of a Long Beach church, where it had been for
several days. Tijuana is 125 miles south of the Ryen house.
Long Beach is 45 miles west of the Ryen house.
5436                   COOPER v. BROWN
           A.   Evidence Pointing to Other Killers

   There is substantial evidence that three white men, rather
than Cooper, were the killers. Some of the evidence was intro-
duced at trial. Some of the evidence, even though exculpatory,
was deliberately destroyed by the SBCSD and was therefore
not available for use at trial. Some of the evidence, even
though exculpatory, was concealed from Cooper and therefore
not available for use at trial.

   Josh Ryen, the only survivor of the attack, first communi-
cated to SBCSD Deputy Sharp that the murderers were three
white men. ER 1278-79, 1386-87. This statement was the
likely source of an entry in the police log during the afternoon
of June 5, stating that the suspects were “three young males”
driving the Ryens’ white station wagon. ER 3688.

   On the night of the murders, a couple drove to Chino Hills
from Los Alamitos (about 37 miles away) after the night
horse races to drop off a horse trainer. As they were leaving
the trainer’s driveway, they had to wait for a car driving rap-
idly down Carbon Canyon Road from the direction of the
Ryen house. The husband, who was driving, testified at trial
that he stopped to wait for the car to pass. He stated that the
car was a “light color” station wagon with a luggage rack. ER
1375-76. With some coaxing from Cooper’s attorney, he
admitted that shortly after the episode he had described the
driver to SBCSD Lieutenant Knadler as a “young white
male.” The wife, who was a passenger, described the car as
“tan” or “cream” colored, with “wood grain” paneling. She
thought the car had a luggage rack. She “remembered think-
ing” that she saw three or four people in the car. ER 1379.
The Ryens’ station wagon was white with wood paneling and
a luggage rack.

  The injuries to the victims were consistent with the use of
multiple weapons. The number of victims, and the number
and nature of the wounds, led the coroner initially to conclude
                       COOPER v. BROWN                    5437
that there was more than one killer. ER 1367-69; see also ER
3148-56.

   When Josh was in the hospital after the murders, he twice
saw a picture of Cooper on television. Both times he indicated
that Cooper was not one of the killers.

   On June 7, SBCSD Deputy Field recovered a blood-stained
tan, medium-size, Fruit of the Loom t-shirt with a front pocket
beside Peyton Road, not far from the Ryen house and the
Canyon Corral Bar. ER 1575. The characteristics of the blood
on the t-shirt were consistent with Doug Ryen’s profile and
inconsistent with Cooper’s profile. ER 1757-61; 1/15/85 RT
6508-13. Post-trial DNA testing, conducted at Cooper’s insis-
tence, revealed that the shirt contained DNA consistent with
Doug Ryen and possibly Peggy Ryen. ER 800. Post-trial
DNA testing also revealed that at least one blood stain on the
t-shirt contained Cooper’s DNA. I discuss the presence of
Cooper’s DNA on the t-shirt in greater detail below.

   As will be described in more detail below, a woman named
Diana Roper provided a statement in 1983 and again in 1998
describing an identical tan Fruit of the Loom t-shirt with a
front pocket that she had purchased for her then-boyfriend,
Lee Furrow. On both occasions, Roper stated that Furrow was
wearing the t-shirt on the evening of June 4. ER 1571, 1573.

   At the time of the murders, Lee Furrow was living with
Roper in Mentone, approximately 45 miles east of Chino
Hills. ER 1570, 1592, 3142; 10/22/84 RT 2266. Furrow had
previously been convicted of strangling Mary Sue Kitts in
1974, on the orders of Clarence Ray Allen. ER 1594, 1789-
90, 1802; 10/22/84 RT 2266. Furrow had been a member of
the “Allen gang,” and he testified for the prosecution at
Allen’s capital murder trial. See Allen v. Woodford, 395 F.3d
979, 986, 991 (9th Cir. 2005); People v. Allen, 42 Cal. 3d
1222, 1236-38 (1987). Allen was executed in 2006. In return
5438                   COOPER v. BROWN
for his testimony, Furrow was allowed to plead guilty to sec-
ond degree murder. He served four and a half years in prison.

   Furrow was released from prison on June 12, 1982, a year
before the Ryen-Hughes murders. In a 1998 sworn affidavit,
Roper stated that Furrow had “confided” in her that he “dis-
membered [Kitts’] body and threw the body parts in the Kern
River.” ER 1570. Kenneth Koon, another acquaintance of
Furrow’s, confirmed that he learned that Furrow “killed a girl,
cut her up, threw her in the Kern River.” Kenneth Koon Inter-
view, Apr. 7, 2004, Docket No. 31, Ex. 55, at 4.

   On June 4, the day of the murders, Furrow, Roper, Roper’s
sister Karee Kellison, and neighbors Michael and Rebecca
Darnell, attended the U.S. Festival Country Show at the Glen
Helen Amphitheater approximately 30 miles northeast of
Chino Hills and 24 miles northwest of Mentone. See Answer,
Docket No. 30, Ex. 36; see also ER 1786. That afternoon,
Furrow picked up Michael Darnell from the county jail, where
he had been held overnight. Answer, Docket No. 30, Ex. 39.
ER 1786. According to Darnell, he and Furrow arrived at the
festival after dark. Answer, Docket No. 30, Ex. 40 at 9, 16.
Debbie Glasgow, who was having an affair with Furrow, told
police that Furrow arrived at the festival at approximately 11
p.m. Answer, Docket No. 31, Ex. 53. Rebecca Darnell
recalled that she left the festival with her husband, and with
Roper and Roper’s sister, but that Furrow did not leave with
them. Answer, Docket No. 31, Ex. 41 at 1.

  In her 1998 affidavit, Roper stated:

       On Saturday afternoon June 4, 1983, Lee [Furrow]
    and I were at our home getting ready to go to the US
    Festival. . . . He was wearing a medium size Fruit of
    the Loom beige T-shirt which had a pocket on the
    front. I bought Lee the T-shirt at K-Mart before June
    4, 1983. I also recall telling the sheriff’s department
                  COOPER v. BROWN                         5439
fifteen years ago virtually the same thing regarding
Lee’s T-shirt. . . .

   During the early morning hours of June 5, 1983,
my sister Karee Kellison, and I had returned from
the US Festival and were in the living room at my
house in Mentone. I received a telephone call from
Lee about 1:30 a.m. to 2:00 a.m. in the morning of
June 5, 1983, asking me to come get him and Debbie
Glasgow at the US Festival. I refused and hung up
the telephone. A few hours later a car pulled into our
driveway. My sister, Karee, walked to the French
doors to look out. I did not look out. A few moments
later Lee and Debbie walked through the front door.
They were in a hurry. I heard the car depart. Lee was
wearing long sleeve coveralls which had a zipper in
the front. The coveralls were splattered with blood
and there was horse hair and dried horse sweat on
the lower leg area. He did not have the beige T-shirt
or Levis on that he was wearing earlier in the day.
Lee walked to the back of the house and seemed to
be in a hurry. Lee took the coveralls off and left
them on the floor of the closet. After he changed his
clothes, Lee and Debbie left immediately on his
motorcycle. Lee and Debbie were not in the house
for more than five minutes and were obviously in a
big hurry to leave.

   After I learned of the Ryen/Hughes murders in
Chino I turned the coveralls over to the San Bernar-
dino County Sheriff’s Department. I told the deputy
the facts about how I found the coveralls and that
Lee Furrow may be the murderer.

  A few days after the murders        I saw Lee at my
neighbors house. . . . I told Lee I   turned the bloody
coveralls over to the sheriff’s        department. Lee
became furious that I had turned      them in. Lee had
5440                  COOPER v. BROWN
    changed his appearance by cutting most of his hair
    off and trimmed his sideburns and his “Fu-Manchu”
    moustache. . . .

       Also, a few days after the murders I heard on the
    news that a hatchet was found near the crime scene
    in Chino. I immediately walked to the washer area
    of our house. Lee’s hatchet was missing. All of his
    other tools were still hanging on the wall. [Referring
    to a photograph of the hatchet found near the crime
    scene]: The hatchet in this picture looks like the
    hatchet . . . which I found missing after the Ryen/
    Hughes murders. I cannot say for sure it is the same
    hatchet that Lee owned but the curvature of the han-
    dle is the same. Even more striking in similarity than
    the curvature of the handle is the style of the handle,
    which has sort of an American Indian pattern to it.

       [Referring to a photograph of the bloody tan Fruit
    of the Loom t-shirt recovered near the Ryen house]:
    The T-shirt in this photograph looks exactly like the
    T-shirt Lee was wearing on June 4, 1983 including
    the manufacturer, the size, the color and the pocket.
    I am absolutely positive the photograph of this T-
    shirt matches the T-shirt that Lee was wearing at our
    house on the afternoon of June 4, 1983.

ER 1571-73. The substance of Roper’s 1998 affidavit matches
the substance of a May 1984 interview she gave to SBCSD
Detective Stalnaker. In the interview, Roper told Detective
Stalnaker that she had been under the influence of drugs on
the night of June 4. ER 1588-97.

   In a separate November 1998 sworn affidavit, Roper’s sis-
ter Karee Kellison confirmed many of the details of Roper’s
story. She added a detail about the car in which Furrow and
Glasgow arrived. She stated:
                      COOPER v. BROWN                         5441
       . . . During the early morning hours of June 5,
    1983, [Diana and I] were in the living room talking
    when we heard a car pull in the driveway. I would
    estimate the time after 3:00 a.m. but before sunrise.
    I looked out the window in the French doors and I
    saw Lee and Debbie get out of a car. There was not
    sufficient light to identify who the other occupants in
    the car were. However, there was enough light to see
    that it was a station wagon, kind of brown in color.
    ...

      Lee and Debbie came in the house. Lee was wear-
    ing long sleeve coveralls, which were splattered with
    blood. Lee walked to the back of the house and
    changed his clothes. When he came out of the bed-
    room he was no longer wearing the coveralls and
    apparently left them in the back of the house. Lee
    and Debbie left immediately on his motorcycle. . . .

       A week or so after the Ryen/Hughes murders I
    was interviewed by the police. I never told them the
    above information because I am terrified of Lee Fur-
    row and Debbie Glasgow. I don’t recall what I told
    the police but I know that I did not tell them what I
    saw for fear of what Lee and Debbie would do to
    me. While I am still scared to death of Lee, I under-
    stand he is in Pennsylvania and Debbie is dead.

ER 3116-17.

   On June 9, Roper examined the coveralls that Furrow had
left at her house on the night of the murders. She called her
father, who then called the SBCSD. ER 1591, 4895. Accord-
ing to SBCSD Deputy Eckley, who was dispatched to Roper’s
house, the coveralls were “[h]eavily splattered” with blood.
ER 1578. Deputy Eckley took the coveralls into evidence and
gave a report to his supervisor. ER 1582. Deputy Eckley’s
report, dated June 10, 1983, stated that Roper “suspects that
5442                   COOPER v. BROWN
the bloody coveralls are from the Chino murders and has fur-
ther information regarding that incident and/or possible
suspect/s.” ER 3105. As will be recounted in more detail
below, Deputy Eckley discarded the coveralls in a dumpster
during Cooper’s preliminary hearing in his capital case. Dep-
uty Eckley claimed at trial that he acted alone in destruction
of the bloody coveralls. However, the initials “KS” on the
Disposition Report for the coveralls indicate that Senior
SBCSD Deputy Ken Schneckengast approved the destruction.
The State did not provide the Disposition Report to Cooper’s
attorneys until long after trial. There is no evidence that any-
one in the SBCSD ever performed tests on the blood on the
coveralls.

   Deputy Eckley had had prior experience with Diana Roper
and Karee Kellison, as well as with their father, Bill Kellison.
Deputy Eckley’s prior experience caused him to take seri-
ously the coveralls and Roper’s story. In an audiotaped inter-
view with Cooper’s investigator, Deputy Eckley stated,
“[W]ith my relationship with the Kellison’s/Roper family I
know their involvement in crime, as far as committing mur-
ders as well as giving up murderers. . . . [T]hey’ve given very
good information on a murder before.” ER 5000-01.

   Roper and Furrow separated immediately after the murders.
Roper then began living with Kenneth Koon. ER 1592-93. In
November 1984, Koon was incarcerated at the California
Medical Facility at Vacaville. According to Anthony Wisely,
another inmate at Vacaville, Koon confided in Wisely while
they were in lockdown smoking marijuana. SBCSD Detective
Woods interviewed Wisely on December 19, 1984. Detective
Woods stated in his report that Wisely was in prison “for a
two-year period of time under the psychotic and remission
program.” ER 1601. Part of Wisely’s story directly recounts
the murders. Another part of the story matches Roper’s story
if Furrow’s name is substituted for Koon’s. According to
Detective Woods’ report:
                  COOPER v. BROWN                        5443
   [Wisely said that Koon told him] that he was with
two other guys that were in the BRAND or Arian
[sic] Brotherhood and they [had] driven to the Chino
area to collect a debt. He also stated that they had
driven to a residence in Chino and that the two guys
got out and that they were in for about ten or fifteen
minutes and that one of the guys was carrying two
axes or hatchets. That he also had gloves on, and that
one of them made the statement that the debt was
officially collected and that the first guy that came
out turned around and said who was that, and then
again stated “Who the fuck is the nigger?” He said
that the man that made the statement was looking in
the direction of the window and he saw a black sub-
ject through the window and the one subject told him
to get out of there. He states that KOON was
dropped off in San Bernardino somewhere, he does
not know where. He stated that KOON went to his
old lady’s house and changed his overalls and that
KOON also made the statement that one of the guys
that came out with the axes was very upset because
they apparently had left one kid alive.

....

   He stated that these persons that apparently col-
lected the debt at the Ryen residence are debt collec-
tors for the BRAND, the Arian [sic] Brotherhood,
and that they have been to the pen for murder before
and it also includes or involves someone that is cur-
rently on death row.

  He also stated that KOON thinks that they hit the
wrong house for the collection and that after all this
blows over that the BRAND will take care of busi-
ness in the right way.
5444                   COOPER v. BROWN
       I asked WISELY about any details when they saw
    the black subject there in Chino. He stated he could
    not tell me any other details.

       ....

    . . . I asked [Wisely] if the female’s name, which
    KOON referred to as his old lady, was DIANNA
    [sic] ROPER. He said that it was.

ER 1599-1600.

   Detective Woods interviewed Koon immediately after his
interview with Wisely. Koon confirmed Wisely’s account
about the coveralls. However, he clarified that it had been
Furrow who had changed his coveralls at Roper’s house.
Woods wrote:

    I asked [Koon] if he knew a subject by the name of
    DIANNA [sic] ROPER. He stated that he did. . . . I
    asked him at that time does he recall an incident
    when she turned over some coveralls to Yucaipa
    authorities. He stated that he did. He stated the best
    of his recollection was that she found some bloody
    coveralls in a house apparently belonging to LEE
    FARRELL [sic] and this was directly after the mur-
    ders were discovered in the Chino Hills. He stated
    that apparently the cops destroyed them or lost the
    coveralls and nothing else was ever heard of it.

In the interview with Detective Woods, Koon provided him-
self an alibi. He claimed that he had not gone to the music fes-
tival with Furrow and Roper. Woods wrote, “He stated that he
was aware of that particular weekend with the country music
but, however, he was in the Gorman, CA area, returning back
to the San Bernardino area shortly thereafter.” Koon told
Detective Woods that he was not affiliated with the “Arian
                       COOPER v. BROWN                        5445
Brotherhood.” He refused to answer further questions “about
that Arian Brotherhood situation.” ER 3114.

  Even though Woods interviewed Wisely and Koon on
December 19, the State did not provide the information to
Cooper’s attorney until the morning of January 2, the day
Cooper was scheduled to take the stand at his capital trial.
Cooper’s investigator interviewed Wisely ten days later, on
January 12. According to the investigator, Wisely was
“wary.” He was initially unwilling to talk to the investigator,
but finally said a little. The investigator reported:

    Wisely stated that the contact by the Det[ective] was
    the beginning of his troubles, that he has been “in the
    hole” ever since. He reported that he had not com-
    mitted a violation, and he is in the hole without
    cause. He further stated that the state is worried
    about him[.] . . . He then stated that he knew that
    Kevin Cooper did not do it, that “if you had been
    there & listened to him (Koon), you would know
    who did it” (or something close to those exact
    words).

ER 3119.

   In 2004, when the district court was making its initial plans
for mitochondrial DNA testing of the hairs in Jessica’s hand,
the California Deputy Attorney General informed the court
that Furrow had retained an attorney. Through his attorney,
Furrow declined to provide a hair sample. 6/2/04 RT 5. The
Deputy Attorney General informed the court that Koon, on
the other hand, “indicated he will provide whatever the Court
would request, voluntarily.” Id. at 5. According to Koon’s
story, as recounted to Wisely and recorded by Detective
Woods, Koon stayed in the car while the other two men went
inside with their axes. If this is true, Koon would of course
have nothing to fear from providing a hair sample.
5446                    COOPER v. BROWN
   On the night of June 4, three men came into the Canyon
Corral Bar, which is located near the Ryen house. Several
employees testified at Cooper’s trial that the men came into
the bar sometime around 8 or 9 p.m., left, and returned later.
Witnesses’ estimates of the time of their return range between
11 p.m. and 1:00 a.m. See ER 3648. When the men returned,
at least one of them was extremely inebriated. The bouncer,
Ralph Land, did not testify at trial, but stated in a tape-
recorded interview with Cooper’s investigator in January
1984 that “two of them were really close-cut hairs and all that
and then the other one had long, straggly like dirty, like I
thought maybe they just a couple of Marines and they ran into
an old buddy or something.” ER 3616. The witnesses who tes-
tified at trial stated that all three of the men had close-cut mil-
itary haircuts.

   In 2004, the district court heard testimony from two women
— Christine Slonaker and Mary Wolfe — who were in the
bar on the evening of June 4 and were harassed by two or
three men. These women, who had not previously provided
testimony, remembered the evening in some detail. They testi-
fied in the district court that they were at the bar with a third
friend, and that the friend was receiving unwanted attention
from some men due to her low-cut blouse. Slonaker, a phle-
botomist (a person who draws blood), noticed that the man
who was most aggressive had blood all over him. 6/28/04 RT
7, 24-25. She stated that from a distance it looked like he was
just dirty, but that as he got closer “it was clearly apparent
that it was blood.” Id. at 70. Slonaker only noticed two men,
while Wolfe noticed three, but Wolfe also noted that the third
man was “pretty quiet and standoffish.” Id. at 121-22. She
also noticed that they were “definitely [wearing] tennis
shoes[.]” Id. Wolfe stated that the man who was not wearing
coveralls had “medium brown or dirty blond hair that was
longer than average and tucked behind his ears.” ER 3219.
Wolfe also noticed that the man in the tan shirt had spots of
blood on his shirt and a small bit of blood on his face. 6/28/04
RT 121-23. Wolfe recalled that at least one of the others was
                        COOPER v. BROWN                      5447
wearing coveralls partly zipped down. Id. at 121-22. The
louder man in the coveralls also had blood on him. ER 3220.
Slonaker noted that “they were saying really weird and gib-
berish kind of things. . . . They were kind of like their eyes
were rolling in their head.” 6/28/04 RT 23. When Slonaker
told the man that he was covered in blood, he acted surprised
and then his behavior changed. Id. at 24-25. Both women
recalled that the men were asked to leave the bar. Id. at 72,
76, 79, 125.

   Lance Stark, a regular at the bar, also testified for the first
time in 2004. He described “a couple of young loud mouths”
being rude to some women at the bar. 7/23/04 RT 20-21, 59.
He also commented that the third man in the group was very
quiet and not noticeable. Id. at 40. He described the men as
scruffy looking or dirty looking, and he observed that one of
the men looked like he had grease or mud on him. Id. at 22-
24, 60, 62, 63. He recalls one of the women telling that man
that he had something on him. Id. at 108-09.

   Stark also testified that in early 2004 he was visited by
someone he believed was associated with law enforcement.
He testified that a man in a white Crown Victoria (which is
often a law enforcement vehicle) pulled in front of Stark’s
trailer, asked whether he was Lance Stark, told him it would
be in his best interest not to talk about the Kevin Cooper case,
and then drove off. Id. at 30-32. Stark testified that the car
was distinctive because it had a computer sticking out from
the dashboard. Id. at 32-34. This visit occurred soon after one
of Cooper’s investigators first visited Stark. Id. at 90. When
Cooper’s attorney met Stark after his encounter with the man
in the white Crown Victoria, Stark said, “Well, I’m not sure
if I should talk to you because I was told not to.” Id. at 101.
The district court denied Cooper’s efforts to investigate what
may have been witness intimidation. ER 4037-39, 4663-65.

            B.   Evidence Against Cooper at Trial

  It was undisputed at trial that Cooper walked away from the
minimum security section of CIM in Chino on June 2. It was
5448                  COOPER v. BROWN
also undisputed that Cooper spent two days hiding in the
Lease house, located about 125 yards from the Ryen house.
Telephone records show that Cooper’s last telephone call
from the Lease house ended at about 8:30 p.m. on June 4, the
night of the murders.

  In addition to the above, the most important evidence
against Cooper at trial was the following:

    (1)   Eyewitness testimony of Josh Ryen.

    (2)   A spot of blood on the hallway wall of the
          Ryen house that was consistent with Cooper’s
          blood profile.

    (3)   A bloody shoeprint made by a Pro-Ked Dude
          shoe on a sheet in the master bedroom of the
          Ryen house, a matching shoeprint on a spa
          cover outside the Ryen house, and another in
          the pool room at the Lease house.

    (4)   Role-Rite prison-issue cigarettes and tobacco
          found in the Lease house and in the Ryens’
          abandoned station wagon.

    (5)   A missing hatchet from the Lease house, and a
          hatchet sheath found on the floor of a bedroom
          in the Lease house.

    (6)   A button found in the Lease house that matched
          a prison-issue jacket.

    (7)   An empty beer can in the field between the
          Ryen house and the Lease house.

    (8)   Burrs on Jessica Ryen’s nightgown.

    (9)   Positive Luminol tests in a shower in the Lease
          house.
                           COOPER v. BROWN                 5449
I discuss each piece of evidence in turn.

             1.     Eyewitness Testimony of Josh Ryen

   At trial, the jury heard two recorded statements by Josh,
one stating and one suggesting that he saw only one man on
the night of the attack. However, when Josh first arrived at the
hospital, he was able to communicate to a clinical social
worker that the assailants were three or four young white
males. Deputies misrepresented his recollections and gradu-
ally shaped his testimony so that it was consistent with the
prosecution’s theory that there was only one killer.

        2.        A-41: The Spot of Blood in the Hallway

   A single drop of blood in the hallway outside the Ryen
master bathroom — several feet away from any of the victims
— had characteristics consistent with Cooper’s genetic profile
and inconsistent with the victims’. The crime lab conducted
serological testing of this blood drop (entered into evidence as
A-41) under suspicious circumstances. The criminologist who
conducted the testing arrived at one result, and then altered
his records to show a different result that conformed to Coo-
per’s known blood characteristics. The drop of blood has a
history of being “consumed” during testing and then inexpli-
cably reappearing in different form for further testing when
such testing would prove useful to the prosecution.

                    3.   Pro-Ked Dude Shoeprints

   Within the first few days after the murders, deputies dis-
covered two distinctive matching shoeprints tying the crime
scene to the Lease house. Later, a deputy in the crime lab dis-
covered a bloody shoeprint on a bedsheet that had been col-
lected from the Ryen master bedroom. At trial, the
prosecution presented evidence that the shoe that likely made
those shoeprints — a Pro-Ked Dude tennis shoe — was
nowhere available for retail sale and was only available
5450                   COOPER v. BROWN
through institutions such as CIM. The prosecution also pre-
sented evidence that Cooper had been issued such shoes at
CIM.

   The shoeprints on the sheet in the master bedroom of the
Ryen house, on the spa cover outside the Ryen house, and in
the Lease house were discovered after a suspicious delay. The
shoeprint on the sheet was not discovered at the Ryen house,
but rather in the SBCSD Crime Laboratory. Deputy Stockwell
testified that he discovered the print after re-folding the sheet
in the lab to match the way it supposedly had been folded, or
crumpled, on the floor of the bedroom. 11/19/84 RT 3506-07.
Deputy William Baird was the manager of the lab where the
sheet was kept when the shoeprint was discovered. Baird pro-
vided critical testimony at trial connecting the shoeprint on
the sheet to the shoeprint in the Lease house. He also testified
that the shoeprints were made by Pro-Ked Dude shoes. ER
1676-77, 3195-3201. He testified that he already had a Pro-
Ked Dude shoe in his lab, which he matched to the print on
the sheet.

   Pro-Ked Dude shoes were manufactured and distributed by
Stride-Rite Corporation. Deputy Baird admitted at trial that he
might have told the Stride-Rite official who testified at trial
that the SBCSD wanted information from him so they could
“shut down certain defenses.” ER 3200. Soon after Cooper’s
trial, Baird was caught stealing heroin from the evidence
locker at the Crime Laboratory. He stole the heroin both for
his personal use and to sell to drug dealers. ER 1714-16.

   Two additional facts discovered after trial render the shoe-
print evidence particularly dubious. First, Pro-Ked Dudes
were, contrary to the testimony at trial, available (though not
in large quantities) at retail stores in the United States. Sec-
ond, an inmate who testified at trial that he had issued Pro-
Ked Dudes to Cooper shortly before his escape recanted his
trial testimony in a sworn declaration supporting Cooper’s
application to file his second habeas application.
                       COOPER v. BROWN                     5451
                 4.   Cigarettes and Tobacco

   Cooper admitted to smoking “Role-Rite” prison-issue
tobacco while he was in the Lease house. Tobacco consistent
with Role-Rite was found on the floor between the front pas-
senger seat and the front passenger door of the Ryens’ station
wagon. Two cigarette butts were also found in the station
wagon, and blood typing tests could not exclude Cooper as
the donor of the saliva on the butts. One of the butts contained
tobacco that was consistent with the characteristics of the
Role-Rite brand.

   The station wagon was discovered in a parking lot in Long
Beach, 45 miles west of the Ryen house, on June 11. When
the station wagon was discovered, dust prints indicated that
someone had recently closed the hood. ER 808-09. Cooper
arrived in Tijuana, 125 miles south of the Ryen house, at 4:30
p.m. on June 5, the day after the murders, and stayed continu-
ously at the same Tijuana hotel until June 8. 1/7/85 RT 5874.
Cooper then went to Ensenada, Mexico, where he found work
on a private boat. He worked on the boat from June 8 until the
day of his arrest. 1/3/85 RT 5468-75. The station wagon was
processed by the police under suspicious circumstances. Some
cigarette butts from the Lease house were never processed
into evidence. Some of those cigarette butts could have easily
been planted in the car. Moreover, after initial forensic test-
ing, paper from a hand-rolled cigarette butt supposedly found
in the station wagon was described as consumed. That same
paper later “reappeared” and was offered into evidence. When
the paper “reappeared,” it was significantly larger than the
paper in the cigarette butt that had been tested.

     5.    The Missing Hatchet and the Hatchet Sheath

   On the day the bodies were discovered, detectives recov-
ered a bloody hatchet beside the road not far from the Ryen
house. People who had previously used the Lease house testi-
fied that a similar hatchet was now missing from the house.
5452                    COOPER v. BROWN
Investigators found a sheath for the hatchet in the Lease house
near the closet in the bedroom previously used by Kathleen
Bilbia (“the Bilbia bedroom”), where Cooper had slept on
June 3. Fingerprint evidence strongly suggests that the hatchet
sheath was planted in the bedroom soon after the hatchet was
discovered. Further, the owners of the hatchet provided incon-
sistent testimony about the location of the hatchet before it
disappeared.

                6.     The Camp Jacket Button

   Deputies discovered a green, blood-stained button near the
closet in the Bilbia bedroom. It resembled buttons found on
certain “camp jackets” issued at CIM. The blood on the but-
ton was type A, consistent with Cooper and Doug Ryen. The
green button was discovered under the same suspicious cir-
cumstances as the hatchet sheath, strongly suggesting it was
planted in the Bilbia bedroom after Cooper had become a sus-
pect. Further, its color showed that it came from a green
prison-issued jacket. Uncontradicted evidence at trial showed
that Cooper was wearing a brown or tan prison-issued jacket
when he escaped.

                  7.    The Empty Beer Can

   In the refrigerator in the Ryen house, there was a six-pack
of Olympia Gold beer with one can missing. Another can in
the refrigerator, as well as the wall of the refrigerator, were
smudged with reddish stains. Deputies found a stained, nearly
empty can of Olympia Gold in the field between the Ryen
house and the Lease house. The stain on the can in the field
and on the wall of the refrigerator tested positive for blood.
The blood stains on the beer cans were so degraded that the
lab could not conduct any further tests, and deputies failed to
collect the stain on the wall of the refrigerator as evidence. No
one analyzed the contents of the nearly empty beer can.
                       COOPER v. BROWN                     5453
          8.   Burrs on Jessica Ryen’s Nightgown

  Two burrs adhered to the inside of Jessica Ryen’s night-
gown approximately ten inches up from the bottom hem. The
prosecution argued to the jury that because the top of Jessica’s
nightgown did not have holes corresponding with some of
Jessica’s post mortem chest wounds, at some point an assail-
ant must have raised Jessica’s nightgown, and, in the process
of inflicting those chest wounds, deposited the burrs. The
prosecution also presented evidence that similar burrs were
found on the inside of the Ryen station wagon and on a blan-
ket found in the closet where Cooper slept on June 3. Plants
producing the burrs grew in the field between the Ryen house
and the Lease house.

   The plant that produces the burrs is common in Chino
Hills. It is a relative of alfalfa and is a common ingredient in
horse and cattle feed. It is unusual for such burrs to transfer
from one fabric surface to another. Once the burrs have
adhered to a surface, typically they must be physically
plucked in order to be removed. 2/4/85 RT 7483-85, 7576-77.
Moreover, the coroner found a small beetle in Jessica’s body
bag. This beetle is nocturnal, suggesting that Jessica may have
been outside during or soon before the murders, when she
could have picked up the burrs.

  9.   Positive Luminol Tests in the Shower in the Lease
                         House

  Detectives tested the shower and sink in the bathroom
adjoining the Bilbia bedroom in the Lease house for traces of
blood. Luminol testing revealed the possible presence of
blood on the shower walls in a broad band from approxi-
mately two feet to five feet above the floor of the shower.

  When Kathleen Bilbia moved out of the Lease house a
short time before the murders, she had cleaned her bathroom
with bleach. Bleach reacts with Luminol in the same way that
5454                   COOPER v. BROWN
blood does. In order to exclude the possibility that a Luminol
reaction is caused by bleach, rather than blood, a two-stage
test is required. The evidence suggests that the detectives only
conducted a one-stage Luminol test. Moreover, the staining
pattern in the shower is not consistent with a person cleaning
up after being covered in blood. The Luminol test did not
indicate blood in the bottom portion of the shower, and it did
not reveal patterns of drainage in the shower. One would
expect the blood rinsed from a person’s body to travel down-
ward in the shower, rather than moving horizontally in a
broad, uniform, 3-foot horizontal band. Hence, the Luminol
reaction in the shower is probably attributable to Bilbia’s
cleaning materials, not to the presence of blood. There was no
indication that any bloody clothing was placed anywhere in
the vicinity of the shower.

                       II.   Discussion

   Cooper advances several claims in his current habeas appli-
cation. In my view, two of them are meritorious. I mean “mer-
itorious” in a special sense. In part, I mean that they appear
to be meritorious on the current record. In part, I also mean
that if the district court had done its job — including perform-
ing the EDTA test on Cooper’s blood on the tan t-shirt as we
directed it to do — the likelihood of their being meritorious
would be much higher.

   First, Cooper claims that the State presented false evidence
at trial, in violation of Mooney v. Holohan, 294 U.S. 103
(1935), and Napue v. Illinois, 360 U.S. 264 (1959). Second,
Cooper claims that the State failed to reveal exculpatory evi-
dence, in violation of Brady v. Maryland, 373 U.S. 83 (1963).
Under both claims, Cooper claims actual innocence under
Schlup v. Delo, 513 U.S. 298 (1995). I discuss the two claims
in the following sections.

             A.   Presentation of False Evidence

  When we granted Cooper permission to file his second or
successive habeas application in 2004, we specifically
                         COOPER v. BROWN                     5455
directed the district court to test Cooper’s blood on the tan t-
shirt “for the presence of the preservative EDTA.” Cooper,
358 F.3d at 1124. The purpose of the test was to determine
whether Cooper’s blood had been planted on the t-shirt. Judge
Silverman stated the importance of the test: “Cooper is either
guilty as sin or he was framed by the police. There is no mid-
dle ground.” Id. (Silverman, J., concurring in part and dissent-
ing in part).

   I begin my discussion of Cooper’s claim that the State pre-
sented false evidence with discussion of the EDTA testing. I
do not do so because such testing will reveal directly whether
the State presented false evidence during trial. The State did
not put the t-shirt into evidence at trial. Rather, Cooper intro-
duced it into evidence because the State could not show that
any of Cooper’s blood was on it. Thus, even if state actors did
plant Cooper’s blood on the t-shirt, the State did not thereby
present false evidence at Cooper’s trial. If state actors did
plant Cooper’s blood on the t-shirt, they likely did so long
after trial — after DNA technology became available and
after Cooper requested that DNA testing be performed on the
t-shirt.

   Nonetheless, for two reasons, I begin with a discussion of
the EDTA testing. First, if state actors planted Cooper’s blood
on the t-shirt, this raises a very powerful inference that
numerous pieces of evidence presented at trial were also
planted by state actors. Second, if state actors planted this evi-
dence, its presentation at trial violated Cooper’s due process
rights under Mooney and Napue and is the basis for a claim
of innocence under either Schlup or 28 U.S.C.
§ 2244(b)(2)(B).

                    1.   Testing for EDTA

  The district court was hostile to our direction to perform
EDTA testing on the t-shirt. In its order, the district court
wrote, “Based on the last-minute representations made by
5456                   COOPER v. BROWN
Petitioner regarding scientific testing capabilities, the en banc
panel of the Ninth Circuit concluded [that the district court
should order EDTA testing].” Dist. Ct., 510 F.3d at 932. In
discussing the EDTA tests during a hearing, the district court
stated orally, “But the en banc panel didn’t get it.” 6/3/04 RT
74. Whether as a result of its hostility to the EDTA testing or
for some other reason, the district court failed to comply with
our direction to perform the testing.

                         a.   Daubert

   As a threshold matter, the district court concluded, incor-
rectly, that EDTA testing failed the test of admissibility under
Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579
(1993). The court wrote that “the ubiquity of EDTA in the
environment prevents any meaningful interpretation of the
significance of an ‘elevated’ level of EDTA within a forensic
sample.” Dist. Ct., 510 F.3d at 941 (emphasis added). The
court found that EDTA testing was therefore not reliable. Id.
at 943-46. The court’s exclusion of EDTA evidence under
Daubert was based on an error of law, and therefore consti-
tuted an abuse of discretion. See United States v. Morales,
108 F.3d 1031, 1035 & n.1 (9th Cir. 1997) (en banc).

   The district court confused the reliability of EDTA testing,
the first prong of the Daubert analysis, with the issue of what
that testing can prove, the second prong of the Daubert analy-
sis. See Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311,
1315 (9th Cir. 1995) (describing the two prongs of the Dau-
bert analysis). It was uncontested at the 2004-2005 hearing in
the district court that laboratory testing can reliably determine
the amount of EDTA in any given sample. The district court
found that “the levels of EDTA in the T-shirt were accurately
measured” by Cooper’s expert, Dr. Ballard. Dist. Ct., 510
F.3d at 941. The first prong of Daubert was thus satisfied.

  The only contested issue was the second prong — what the
presence of EDTA proved or tended to prove. The district
                       COOPER v. BROWN                      5457
court rejected Dr. Ballard’s testimony because it erroneously
concluded that his measurements, even though accurate, did
not satisfy the second prong of Daubert. See Dist. Ct., 510
F.3d at 941 (“Lacking any evidence to show that EDTA test-
ing is a reliable means of determining whether a blood sample
has been planted, the Court concludes that Petitioner’s EDTA
evidence fails the Daubert test.” (emphasis added)).

   It is hornbook law that evidence is admissible under Dau-
bert if there is an accepted scientific method for making a
reliable measurement, even if the evidentiary significance of
the measurement can be disputed. See Daubert, 509 U.S. at
595 (“The focus, of course, must be solely on principles and
methodology, not on the conclusions that they generate.”).
For example, courts (including the trial court in this case) reg-
ularly admit evidence of Luminol testing for the presence of
blood, even though Luminol does not indicate the origins of
the detected blood. In fact, Luminol does not even definitively
prove the presence of blood. As noted above, other common
substances, including bleach, also react with Luminol. 11/
14/84 RT 3142, 3169-70. The district court in this case repeat-
edly referred to the results of Luminol testing as probative of
Cooper’s guilt. Dist. Ct., 510 F.3d at 907-08, 909, 910, 957.
EDTA test results, like Luminol test results, satisfy the second
prong of Daubert because they “logically advance[ ] a mate-
rial aspect of [Cooper’s] case.” See Daubert, 43 F.3d at 1315.

   The district court concluded that even if EDTA testing
were admissible under Daubert, the results of the tests in this
case do not support Cooper’s contention that his blood was
planted on the t-shirt. Dist. Ct., 510 F.3d at 948. I disagree.
In the following two sections, I discuss errors committed by
the district court in conducting the EDTA tests and in refusing
to continue that testing. I then discuss the information
revealed by the testing so far conducted, and show that even
the truncated EDTA testing strongly suggests that Cooper’s
blood was planted on the t-shirt.
5458                   COOPER v. BROWN
               b.   Errors by the District Court

  In conducting the EDTA tests, the district court made six
fundamental errors.

   First, the district court refused to allow any of Cooper’s
experts to assist in choosing the portions of the t-shirt to be
tested. Indeed, the court refused to allow Cooper’s experts
even to see the t-shirt.

   Second, the district court refused to allow any testing of the
samples chosen in order to determine whether the stains on
the samples were actually blood stains.

  Third, the district court refused to permit discovery into
why blood from vial VV-2 — the blood taken from Cooper
two days after his arrest — contained the DNA of two differ-
ent people. One obvious explanation is that someone removed
some of Cooper’s blood from the vial and then added some-
one else’s blood to conceal the fact that he or she had
removed Cooper’s blood.

   Fourth, when the state-designated laboratory came back
with a result of an extremely high level of EDTA in the sam-
ple supposed to contain Cooper’s blood, thereby indicating
that the blood had been planted, the lab director withdrew his
results because of unspecified “contamination” in his lab. The
district court refused to permit Cooper’s attorneys to see the
lab’s raw data or notes, thereby preventing an inquiry into
whether, in fact, there had been contamination, and into the
significance of such contamination.

   Fifth, the district court erroneously concluded that several
samples from the t-shirt were proper “controls” when, in fact,
they were not. These samples contained both human DNA
and EDTA, which indicated that they likely contained blood
that had been planted on the t-shirt. Because the district court
erroneously concluded that these samples were proper con-
                       COOPER v. BROWN                      5459
trols, it erroneously disregarded the test results obtained by
the two laboratories.

   Sixth, when the district court concluded that the results of
the EDTA testing were inconclusive, it refused to permit more
testing, even though such testing was feasible.

  I discuss each of these errors in turn.

     i.   Refusal to Allow Cooper’s Experts to Assist in
          Choosing Portions of the T-shirt to Be Tested

   One of Cooper’s experts, Dr. Peter DeForest, repeatedly
sought to participate in the process of examining the tan t-
shirt and determining which parts of the t-shirt might be suit-
able for sampling. On August 4, 2004, Dr. DeForest filed a
declaration noting that “new cuttings” of the t-shirt would be
needed to perform the testing. He wrote, “[I]t is essential that
the T shirt be inspected in person to select the areas to be
sampled by cutting as well as those to serve as suitable con-
trol areas.” ER 4021. On September 4, he wrote a letter to the
district court, stating that he was concerned about the testing
protocol that had been developed. He wrote:

       This protocol was generated without significant
    input from me. I feel this protocol is flawed. I will
    not agree [to] do any sampling according to this pro-
    tocol. It will not be possible to obtain any meaning-
    ful quantitative results using it. . . .

       . . . Once I have examined the shirt, I am willing
    to design an approach for review by another scientist
    or develop one in conjunction with a criminalist rep-
    resenting the prosecution. As I have been trying to
    explain for some time now, there needs to be a care-
    ful assessment of the shirt followed by a scientific
    consensus on the pre-extraction sampling. . . .
5460                   COOPER v. BROWN
       The samples need to be taken in such a way that
    it is possible to relate any quantitative findings [of
    EDTA levels] to a specific amount of bloodstain.
    This is not possible with the protocol specified in the
    order. In addition, there is the possibility that a sci-
    entific consensus might be that sampling that would
    allow a meaningful result is simply not possible. In
    such a case, samples should not be taken.

ER 4128-29.

   The response of the district court was to exclude Dr.
DeForest. On September 7, three days after the date of Dr.
DeForest’s letter, the district court ordered that the t-shirt be
sent to Dr. Lewis Maddox of the Orchid Cellmark laboratory.
Dr. Maddox’s laboratory is not associated with either Cooper
or the State. The court directed Dr. Maddox and Gary Sims
(or Sims’ designee) to prepare “Area 6G” of the t-shirt for
testing, and to select other portions of the t-shirt for use as
controls. ER 4151. Mr. Sims is Director of the California
Department of Justice Laboratory. The court’s order did not
allow a representative of Cooper to be present during the
selection process.

   Dr. DeForest was prescient. Area 6G of the t-shirt (the area
specified in the court’s order) was the area that had been orig-
inally tested for DNA. That earlier testing had confirmed
Cooper’s blood was present in Area 6G. Upon close inspec-
tion by Dr. Maddox, Area 6G turned out to be unsuitable for
further testing because there was no blood remaining in that
area. The State notified the district court of this fact on Sep-
tember 13.

   That same day, Cooper’s lawyer wrote to the district court,
“[M]ost importantly, Petitioner vigorously requests that an
expert of his be allowed to inspect the T-shirt and be part of
the selection and preparation process for the anti-coagulant
[EDTA] testing.” ER 4205. At 5:30 p.m. that same day, the
                       COOPER v. BROWN                      5461
district court denied Cooper’s request to have a representative
present during the selection and preparation process. The
court wrote, “The court denies petitioner’s request to have his
own observer present at the preparation of the T-shirt for the
EDTA testing. The court acknowledges that the 6-G stain is
not suitable for testing. The court orders Dr. Maddox, in con-
sultation with Dr. Myers [Mr. Sims’ designee, the State’s rep-
resentative], to select an appropriate stain area and prepare it
for EDTA testing[.]” ER 4207.

   As a matter of due process, a court is required to allow both
sides to participate when important decisions are made.
Where, as here, serious objections were made to the manner
of choosing and processing samples to be tested, the district
court failed in its duty to provide a fundamentally fair pro-
cess.

ii.   Refusal to Allow Testing of the Newly Chosen Sample
                  for the Presence of Blood

   Dr. Maddox and Mr. Sims’ designee, Mr. Myers (the dis-
trict court erroneously referred to him as Dr. Myers), chose an
area of the t-shirt between stains labeled 6J and 6K as a
replacement for Area 6G. In their view, this area was likely
to contain Cooper’s blood. They therefore took their sample
from this area. They then divided the sample into three pieces.
They sent one of the pieces to the state-designated lab, sent
one to Cooper’s designated lab, and retained the third piece
at Dr. Maddox’s lab. However, no one tested the new sample
(or any part of it) to determine if any of the three pieces actu-
ally contained blood.

   Cooper objected to the failure to test the newly chosen sam-
ple for blood. He specifically requested that it be tested to
determine if it contained blood. The district court denied the
request on the ground that Cooper had not previously
requested testing of the sample for the presence of blood. See
4/22/05 RT 10-11, 57-58, 171-72; see also Dist. Ct., 510 F.3d
5462                    COOPER v. BROWN
at 935 n.16. The district court’s refusal to test the newly cho-
sen sample for the presence of blood was wrong on two
counts.

   First, the district court was wrong procedurally. It was
unfair to fault Cooper for not having previously requested
testing of the sample for blood. Up until September 13, Coo-
per reasonably assumed that the sample to be chosen for test-
ing would come from the stain in Area 6G, which everyone
believed contained Cooper’s blood. It was therefore unneces-
sary to request testing of a sample from Area 6G for the pres-
ence of blood. Such testing only became necessary when a
new sample was chosen. After Area 6G was deemed unsuit-
able, even the State told the district court that additional test-
ing of the new subject sample “would be required to
determine whether Cooper’s blood is actually present in the
stain.” ER 4194. Cooper had no reason specifically to request
this additional testing after the State said that it was “re-
quired.”

   Second, and more important, the district court was wrong
substantively. Because of the failure to test the new sample
for the presence of blood, it was possible that, as intended by
the protocol, all of the pieces of the new sample sent for
EDTA testing had Cooper’s blood. But it was also possible
that one or more of the pieces had none of his blood. This sec-
ond possibility was greatly enhanced for the new sample, as
compared to the old one from Area 6G. The new sample was
adjacent to Area 6G, and therefore Dr. Maddox and Mr.
Myers assumed that it contained Cooper’s blood. But it was
unclear how far into the new sample Cooper’s blood extended
(if indeed his blood extended into the new sample at all). Fur-
ther, the new sample was both larger and more irregularly
shaped than the old sample, making it even more likely that
any blood on the sample was not evenly distributed through-
out the entire sample.

  As I discuss below, these characteristics of the new sample
may well account for the radical difference obtained by the
                            COOPER v. BROWN                            5463
two labs in testing their pieces of the sample. The State-
designated lab found an extremely high level of EDTA in its
piece. The Cooper-designated lab found an elevated but lower
level of EDTA in its piece. This disparity could well have
happened because the state-designated lab tested a piece that
contained Cooper’s blood, and the Cooper-designated lab
tested a piece that did not contain his blood, or contained con-
siderably less of it. If the district court had permitted testing
of the new sample for blood — and, specifically, Cooper’s
blood — we would know the answer.

iii. Refusal to Permit Inquiry into Why Vial VV-2, Which
  Should Have Contained Only Cooper’s Blood, Contained
             the DNA of Two or More People

   On August 1, 1983, two days after Cooper’s arrest, two
SBCSD criminalists drew Cooper’s blood. They put that
blood into a vial labeled VV-2. The vial contained the preser-
vative EDTA. In 2004, during the court-ordered testing of the
hairs Jessica clutched in her hand,3 the State made a mistake.
It inadvertently sent a card containing blood from vial VV-2
to Dr. Terry Melton, the expert charged with testing the hairs.
ER 3187. This was the first time since 1983 that any non-
State personnel had been permitted to see or test blood from
vial VV-2.

   Dr. Melton tested the blood from VV-2, unaware of the fact
that the State had not intended to send it to her. Dr. Melton
found that the blood from VV-2 contained the DNA of two
or more people. This was a truly startling finding. On August
2, 2004, Dr. Melton informed the court of her finding. ER
5645.
  3
   I do not pursue the argument here, but there is ample reason to con-
clude that the district court also disregarded our directive by unduly limit-
ing the mitochondrial DNA testing of the hairs in Jessica Ryen’s hand and
by prematurely foreclosing the opportunity for further testing.
5464                   COOPER v. BROWN
   Vial VV-2 originally contained only Cooper’s blood, and
should have continued to contain only Cooper’s blood. The
most logical explanation for the finding is that someone added
another person’s blood to the vial. Why might that have been
done? One explanation is that someone took some of Coo-
per’s blood out of the vial for some purpose (planting it on the
t-shirt?), and wanted the vial to appear as full as it previously
had been. In order to accomplish that, he or she had to add
someone else’s blood to the vial to bring it back up to the
proper level.

   On August 4, Cooper’s lawyer raised Dr. Melton’s discov-
ery with the district court. Perhaps the court thought Cooper’s
lawyer was speaking of DNA from the hairs. The court stated,
“[W]e never expected that it was going to be Cooper.” 8/6/04
RT 138. Counsel replied, “[I]t is not the hairs that were sent
that we’re talking about. It is the known sample that was sent,
and that’s been contaminated. And there is a very serious
issue about that.” Id. at 139.

   On September 10, Cooper moved for an evidentiary hear-
ing, inter alia, “to determine the cause for the appearance of
a ‘mixture’ of DNA in Petitioner’s blood sample also submit-
ted to Dr. Melton.” He wrote:

    VV-2 is the blood sample collected from Petitioner
    at the time of his arrest[.] . . . [The] [b]lood sample
    should only have contained Petitioner’s DNA[.] . . .
    Dr. Melton’s report reveals that a mixture of DNA
    sources was detected in VV-2. . . . In light of prior
    evidence presented by Petitioner regarding tamper-
    ing or contamination of biological evidence in this
    case, Dr. Melton’s findings regarding VV-2 are
    extremely alarming and mandate further inquiry.

ER 4168. On February 3, 2005, the district court denied Coo-
per’s motion. It did not mention vial VV-2 in its order.
                       COOPER v. BROWN                     5465
   On April 22, 2005, in final oral argument to the district
court, Cooper’s counsel returned to the subject of the blood
in vial VV-2. He said, “[W]ith regard to VV-2, I just want to
be — make this clear. There seems to be a possible misunder-
standing. VV-2, which is the sample that Doctor Melton
tested and found a mixture in, it’s Petitioner’s blood sample.
It is not a hair sample. I wasn’t sure if the Court was clear on
that.” 4/22/05 RT 153. The court immediately interrupted,
“And it’s consumed.” Id. Cooper’s counsel agreed that Dr.
Melton had consumed the sample on the card she had been
sent, but stated, “[T]hat doesn’t necessarily mean that there
isn’t more VV-2 in San Bernardino or at the DOJ that could
be tested.” Id. The State’s counsel then responded, “I can rep-
resent to the Court that VV-2 was completely consumed by
Doctor Melton. Doctor Melton was shipped the remainder of
this particular blood sample, and she consumed it, and it’s
reflected in her report. So we don’t have any more of that par-
ticular reference sample.” Id. at 156.

   The State’s counsel seems to have meant to say (or at least
to have meant the court to understand) that there was no blood
remaining in vial VV-2. If that is what counsel meant to say,
it was a startling statement. The State had never before said
or even suggested such a thing. For example, when Cooper
moved in September 2004 for an evidentiary hearing on how
the DNA of two people came to be in vial VV-2, the State did
not say or even suggest that vial VV-2 was empty. Nor had
the State ever presented evidence to support such a statement.
Nor had the district court relied on the fact that vial VV-2 was
empty in denying Cooper’s motion for an evidentiary hearing.

   Cooper’s counsel told the district court that Dr. Melton’s
finding that the DNA of two or more people was in the blood
that came from vial VV-2 was “extremely alarming and man-
date[d] further inquiry.” The district court refused to allow
any investigation into the issue, even though the presence of
additional DNA in vial VV-2 clearly pointed to evidence tam-
pering by the State.
5466                   COOPER v. BROWN
iv. Refusal to Allow Access to the State-Designated Lab’s
 Raw Data and Notes Concerning Asserted Contamination

   Dr. Maddox of the Orchid Cellmark laboratory sent a total
of ten samples to each of the two designated testing labs. Dr.
Siuzdak was the tester designated by the State. Dr. Ballard
was the tester designated by Cooper.

   Sample 1 was a piece of the t-shirt that had been chosen by
Dr. Maddox and Mr. Myers as likely to contain Cooper’s
blood. Samples 2-6 were taken from other parts of the t-shirt
and were intended to serve as controls. Samples 7-10 were not
taken from the t-shirt; they were also intended to serve as con-
trols.

   As I will explain below, the EDTA results obtained by Dr.
Siuzdak and Dr. Ballard are remarkably consistent for all of
the samples except Sample 1 and Sample 8. Dr. Siuzdak
found that his piece of Sample 1 (the sample supposedly con-
taining Cooper’s blood) contained an extremely high level of
EDTA, more than twice as high as any other sample. If Dr.
Siuzdak’s piece of Sample 1 contained Cooper’s blood, and
if his EDTA result is valid, this indicates that Cooper’s blood
was planted on the t-shirt. By contrast, Dr. Ballard found that
his piece of Sample 1 contained a somewhat elevated, but
fairly low, level of EDTA.

   Dr. Siuzdak submitted his report, containing the high
EDTA reading for Sample 1, to the district court on October
5, 2004. On October 27, without prior warning, Dr. Siuzdak
withdrew his report. His fax to the court stated in its entirety:

       On Monday, October 5th I submitted a report on
    the Cooper samples tested for the presence of
    EDTA. I now believe that the samples tested were
    contaminated with EDTA in my laboratory and
    therefore must retract the report submitted. I deeply
                       COOPER v. BROWN                      5467
    apologize for the inconvenience and confusion this
    report may have caused.

ER 4464.

   Cooper moved to be allowed access to Dr. Siuzdak’s raw
data and bench notes relevant to his testing of all the samples.
ER 4465-82. The district court denied this access. ER 4751.
Cooper has never been permitted to see Dr. Siuzdak’s raw
data and bench notes, and has never been permitted to investi-
gate the nature and possible significance of the purported con-
tamination. Dr. Siuzdak has never been asked to provide an
explanation for his conclusion that there was contamination in
his lab.

      v.    District Court Reliance on Faulty Controls

   As discussed in greater detail below, five supposed “con-
trol” samples were taken from the tan t-shirt. When the two
laboratories tested these samples, everyone assumed that they
contained no human material (and therefore no human DNA)
and that they contained only a background level of EDTA.
However, at least three of the five purported control samples
taken from the t-shirt (Samples 2, 3, and 4) actually contained
human DNA. ER 4659, 4669. The amount of DNA in these
samples corresponds closely with an elevated level of EDTA
in these same samples. The combined presence of DNA and
elevated levels of EDTA strongly suggest that these samples
contained preserved blood that had been planted on the t-shirt.
Therefore, these “control” samples from the t-shirt were not,
in fact, controls at all. Nonetheless, the district court assumed
that these samples were valid controls.

   Because the district court assumed that Samples 2, 3 and 4
were valid controls, it concluded that the results of the DNA
tests were invalid. See Dist. Ct., 510 F.3d at 939 (“The EDTA
level in the subject stain is not elevated, but is instead lower
than that of most of the control areas. As a result, the test
5468                   COOPER v. BROWN
refutes Petitioner’s tampering theory.” (emphasis added)); id.
at 941 (“From the test data, the Court concludes that the level
of EDTA in the subject stain is 110 nanograms. Comparing
the EDTA level of the subject stain to that for the control
specimens, the Court concludes that there is no reliable evi-
dence of tampering.” (emphasis added)). But because the dis-
trict court erred in assuming that these samples were valid
controls, it erred in concluding that the results of the DNA
tests were invalid.

   The only sample that could provide a baseline level of
EDTA in the t-shirt, and could thus serve as a valid control,
is Sample 6. It is the only sample from the t-shirt that con-
tained no human DNA. Both Dr. Ballard and Dr. Siuzdak
found only background levels of EDTA in Sample 6. The
levels of EDTA found in Sample 6 by both Dr. Ballard and
Dr. Siuzdak were far lower than the levels of EDTA found in
any other sample taken from the t-shirt. (Recall that the dis-
trict court found that “the levels of EDTA in the T-shirt were
accurately measured” by Dr. Ballard. Dist. Ct., 510 F.3d at
941.) The virtual absence of EDTA in Sample 6 when com-
pared with the elevated EDTA levels in Sample 1, particularly
the portion of Sample 1 tested by Dr. Siuzdak, strongly sug-
gests that Cooper’s blood was planted on the shirt.

           vi.   Refusal to Allow Further Testing

   The district court refused to allow further EDTA testing
after Dr. Ballard and Dr. Siuzdak made their reports, and after
Dr. Siuzdak withdrew his report on the ground of asserted
contamination. If the piece of Sample 1 tested by Dr. Siuzdak
contained Cooper’s blood, as Dr. Maddox and Mr. Myers
thought it did, and if Dr. Siuzdak’s finding of an extremely
high level of EDTA in his piece of Sample 1 is valid, there
is no question that Cooper’s blood was planted on the t-shirt.

   The district court refused to allow further testing despite
the fact that Dr. Siuzdak and Dr. Ballard still have sufficient
                        COOPER v. BROWN                      5469
amounts of the samples provided to them to perform further
testing. In light of the high level of EDTA detected by Dr.
Siuzdak on his piece of Sample 1, and in light of the unex-
plored nature of Dr. Siuzdak’s belief that there was contami-
nation in his laboratory, it was unreasonable not to pursue
further testing.

c.   What the EDTA Test Results Tell Us When Combined
          with DNA Tests on the Same Samples

   After Dr. Ballard and Dr. Siuzdak submitted their reports
to the district court, the Orchid Cellmark laboratory sent other
pieces of the samples to the State of California’s DNA labora-
tory to determine how much DNA was on those samples. ER
4659, 4669. When Dr. Ballard and Dr. Siuzdak submitted
their reports, they did not know the results of this DNA test-
ing.

   The results of the EDTA testing (performed by Drs. Ballard
and Siuzdak) and the DNA testing (performed by the State
lab) can be put into a single table. In reading this table, recall
that Sample 1 is the sample thought to contain Cooper’s
blood.
5470                      COOPER v. BROWN
         Table 1: EDTA and DNA Data (nanograms)4




We can draw two conclusions from the table.

   First, we can conclude that Dr. Siuzdak’s EDTA results are
very likely valid based on a comparison of his results with
those of Dr. Ballard. A comparison of the results for Samples
2-7 and 9-10 (that is, excluding Samples 1 and 8) shows that
the results obtained by Dr. Siuzdak and Dr. Ballard are con-
sistent. Dr. Siuzdak’s results are expressed in higher absolute
numbers than Dr. Ballard’s, but the relative numbers of the
two are remarkably consistent. This may be seen in the fol-
lowing graph:
  4
     The data are from Lee Report (Siuzdak EDTA); ER 5414 (Ballard
EDTA); ER 4659, 4669 (DNA). The district court did not order DNA test-
ing of control Samples 7 through 9.
   5
     Dr. Siuzdak reported his values as concentration of EDTA. Dr. Lee’s
analysis of the EDTA results converted Dr. Siuzdak’s “values to the
equivalent amount of EDTA in the original cloth cuttings.” Lee Report at
2.
                            COOPER v. BROWN                            5471
      Graph 1: Comparison of Ballard and Siuzdak EDTA
         Measurements6 (Excluding Samples 1 and 8)




   The consistency in results for Dr. Siuzdak and Dr. Ballard
strongly suggests that Dr. Siuzdak’s results are valid. That is,
if Dr. Siuzdak had EDTA contamination in his lab or if his
instruments were miscalibrated, the contamination or miscali-
bration affected all of his measurements equally. If this is
true, Dr. Siuzdak’s results — as measurements of relative
rather than absolute amounts of EDTA — are valid.
  6
   The best fit linear regression equation for these data is: Siuzdak =
288.078 + 3.031 * Ballard. The R2 value for these data is 0.892; the
regression coefficient for the independent variable is statistically signifi-
cant at p < 0.001.
5472                   COOPER v. BROWN
   For purposes of this comparison (and of the above graph),
I excluded Samples 1 and 8. Sample 8 is a control not taken
from the t-shirt. It is a piece of cloth onto which Dr. Maddox
at Orchid Cellmark had placed a known amount of EDTA-
preserved blood, with a known concentration of EDTA. Both
Dr. Siuzdak and Dr. Ballard found greatly elevated levels of
EDTA in Sample 8, though Dr. Siuzdak found a relatively
higher EDTA level. That difference may be partially
explained by Dr. Siuzdak’s relatively higher amounts of
EDTA for all of his samples. The remaining disparity may not
be significant. Dr. Terry Lee, an expert hired by the State to
evaluate the results of Dr. Siuzdak and Dr. Ballard, concluded
that the disparity in results for Sample 8, considered by itself,
was not significant. Respondent’s Analysis of EDTA Test
Results, Oct. 28, 2004, Docket No. 264, Ex. A at 2.

   That leaves Sample 1. Sample 1 is the new sample thought
to contain Cooper’s blood. It was chosen by Dr. Maddox and
Mr. Myers to replace the old sample from Area 6G. Though
Sample 1 supposedly contained Cooper’s blood, we cannot be
sure that it did, as I explained above. Dr. Siuzdak measured
an extremely high level of EDTA for Sample 1. Dr. Ballard
measured only a somewhat elevated level of EDTA for Sam-
ple 1. A possible, perhaps likely, reason for the disparity in
their results is that Dr. Siuzdak’s piece of Sample 1 contained
a great deal of Cooper’s blood, while Dr. Ballard’s piece con-
tained significantly less, perhaps none. Sample 1 was an
unusually large sample by comparison to the other samples.
It was also irregularly shaped, unlike the other samples which
were simple squares. ER 5202-03. Finally, Dr. Maddox and
Mr. Myers assumed that all of Sample 1 contained Cooper’s
blood. But, as noted above, they did not perform any tests on
Sample 1, or its individual pieces, to confirm this assumption.

   Second, we can conclude that Dr. Siuzdak’s EDTA results
are very likely valid, based on analysis of Samples 2, 3 and
4. Samples 2, 3 and 4 were supposed to be control samples
that contained no blood. Instead, they almost certainly contain
                       COOPER v. BROWN                      5473
significant amounts of blood. Further, it is likely that this
blood was planted on the t-shirt. This may be seen if we look
at both the DNA and the EDTA results for Samples 2, 3, 4
and 6. All four of these samples were taken from the t-shirt,
and were supposed to have been control samples. (Sample 5
has inconclusive DNA results, so I put it to one side. Samples
7, 8, 9 and 10 are control samples that were not from the t-
shirt, so I put them to one side also.)

   For Samples 2, 3, 4 and 6, we have a known amount of
DNA and a known amount of EDTA. Samples 2, 3 and 4 all
have significant amounts of DNA. Only Sample 6 has no
DNA. For all four of these samples, there is a remarkably
strong correlation between the amount of DNA in the sample
and the amount of EDTA in the sample. The greater the
amount of DNA in a sample, the greater the amount of EDTA
in that sample. This holds true for the results of both Dr. Siuz-
dak and Dr. Ballard. This may be seen in two graphs, one for
Dr. Siuzdak’s results and one for Dr. Ballard’s results:
5474                       COOPER v. BROWN
 Graph 2: Correlation Between DNA and Siuzdak’s EDTA
           Measures7 (Samples 2, 3, 4, and 6)




  7
   The best fit linear regression equation for these data is: DNA = -0.185
+ 0.001 * Siuzdak. The R2 value for these data is 0.974; the regression
coefficient for the independent variable is statistically significant at p =
0.013.
                           COOPER v. BROWN                            5475
 Graph 3: Correlation Between DNA and Ballard’s EDTA
           Measures8 (Samples 2, 3, 4, and 6)




    These graphs, showing the presence and amount of DNA
in Samples 2, 3, 4, and 6, tell us a number of things. First,
they tell us that Samples 2, 3 and 4 are not valid controls.
Thus, the district court erred in treating them as controls when
it interpreted (and disregarded) Dr. Ballard’s results. See, e.g.,
Dist. Ct., 510 F.3d at 939. The EDTA levels in Sample 6, the
  8
   The best fit linear regression equation for these data is: DNA = -0.093
+ 0.002 * Ballard. The R2 value for these data is 0.955; the regression
coefficient for the independent variable is statistically significant at p =
0.023.
5476                   COOPER v. BROWN
only true control, are significantly lower than the EDTA
levels in Samples 2, 3 and 4, and in Sample 1, the sample
thought to contain Cooper’s blood.

   Second, the variation in EDTA levels in three supposed
control samples — Samples 2, 3 and 4 — directly corre-
sponds with the variation in human DNA levels in those sam-
ples. EDTA is present in many substances, such as laundry
detergent, salad dressing, and household cleaners. See Dist.
Ct., 510 F.3d at 947 & n.34. Those substances, however, do
not contain human DNA. Human blood stored in purple-
topped EDTA tubes, such as those used by the SBCSD, has
both EDTA and human DNA. Samples 2, 3 and 4 had ele-
vated levels of EDTA and correspondingly elevated levels of
human DNA. The most plausible explanation is that the
EDTA was deposited on the t-shirt along with human DNA.
The most logical source of such a deposit is human blood
stored in a purple-topped EDTA tube.

   We know that Cooper’s EDTA-preserved blood sample
(VV-2) and other EDTA-preserved blood samples from the
victims were kept in an evidence refrigerator to which up to
twenty people had ready access. 6/23/03 RT 106, 134. We
also know that blood could be withdrawn from those tubes
without breaking any seals. 6/25/03 RT 330. Finally, we know
that “anyone with access to that refrigerator . . . could take
items in and out of it without there being any record of it at
all, without any written record.” 6/23/03 RT 134. This infor-
mation, coupled with the EDTA and DNA findings described
above, strongly suggest that someone in the SBCSD took
blood from one or more purple-topped EDTA tubes and
placed that blood on the t-shirt.

   Third, the district court did not account for the correlation
between human DNA and EDTA in the control samples when
it stated: “While the extraction and measurement of EDTA in
a sample may theoretically be accomplished, the ubiquity of
EDTA in the environment prevents any meaningful interpre-
                       COOPER v. BROWN                     5477
tation of the significance of an ‘elevated’ level of EDTA
within a forensic sample.” Dist. Ct., 510 F.3d at 941. The data
demonstrate that, contrary to the view of the district court,
meaningful interpretation of the significance of an elevated
level of EDTA is possible. They demonstrate, in fact, that Dr.
Siuzdak’s test results were probably valid.

           d.   What Dr. Siuzdak Did Not Know

   Neither Dr. Siuzdak nor Dr. Ballard, nor indeed any expert,
was given the opportunity by the district court to look at both
the EDTA and the DNA data.

   When Dr. Siuzdak withdrew his results, he was unaware of
Dr. Ballard’s results. He was also unaware of the results of
the DNA testing by the State. We are now able to see what
Dr. Siuzdak could not see when he withdrew his test results.

   First, Dr. Siuzdak was unaware of the remarkable congru-
ence of his supposedly contaminated results with those of Dr.
Ballard. Second, Dr. Siuzdak was unaware that Samples 2, 3
and 4 each contained significant amounts of DNA, which
closely correlated with the amount of EDTA in those samples.
Dr. Siuzdak mistakenly thought those samples contained no
blood, and therefore should have contained no EDTA. He
thus thought that Samples 2, 3 and 4 were valid controls, and
that he should have found little or no EDTA in them. Had Dr.
Siuzdak known that Dr. Ballard had obtained remarkably con-
gruent results, and that Samples 2, 3 and 4 contained human
DNA and were not valid controls, it is entirely possible, per-
haps likely, that he would not have withdrawn his results
based on supposed contamination in his lab. It should have
been an easy matter to ask Dr. Siuzdak whether, in light of
what the district court later learned, he would still withdraw
his test results. The district court, however, did not do so.

                        e.   Summary

  It is clear from the foregoing that the district court did not
properly carry out our directive to perform EDTA testing on
5478                   COOPER v. BROWN
Cooper’s blood on the t-shirt. The court did not permit Coo-
per’s experts to participate in or even see the selection of the
t-shirt samples chosen for testing. It refused to allow testing
of the newly chosen sample, which was supposed to contain
only Cooper’s blood, to determine if, in fact, it contained his
blood, or any blood at all. It refused to permit an inquiry into
why vial VV-2, which was supposed to contain Cooper’s
blood, contained the DNA of two or more people. It refused
to permit discovery of Dr. Siuzdak’s raw data and bench notes
after he withdrew his test results — results that strongly sug-
gested that Cooper’s blood had been planted. It incorrectly
concluded that Samples 2, 3 and 4 were proper controls, and
therefore incorrectly concluded that the testing laboratories’
results could not be correct. And it refused to allow further
testing after it allowed Dr. Siuzdak to withdraw test results
that had been favorable to Cooper.

   The test results that we do have strongly suggest that Dr.
Siuzdak may not have had contamination in his laboratory
that invalidated his results, and strongly suggest that Dr. Siuz-
dak’s sample, supposedly containing Cooper’s blood, did in
fact contain an extremely high level of EDTA. In other words,
the test results we already have strongly suggest that Cooper’s
blood was planted on the t-shirt.

            2.   False Evidence Presented at Trial

   If the EDTA testing already performed shows that Cooper’s
blood was planted on the t-shirt, or if further EDTA testing
does the same thing, that showing greatly increases the likeli-
hood that much of the evidence introduced at trial was false.
If the State introduced false evidence at trial, it violated Coo-
per’s constitutional right to due process under Mooney and
Napue. If Cooper’s constitutional right to due process was
violated, he has satisfied the threshold test for showing actual
innocence under Schlup. In assessing whether a federal
habeas petitioner has made a showing of actual innocence
under Schlup, a district court is not limited to evidence intro-
                              COOPER v. BROWN                      5479
duced at trial. Rather, it may consider all relevant evidence.
See Carriger v. Stewart, 132 F.3d 463, 478 (9th Cir. 1997) (en
banc).

                        a.    The False Evidence

   If Cooper’s blood was planted, that would greatly increase
the likelihood that the following evidence at trial was false.

                   i.        Josh Ryen’s Testimony

   Josh Ryen was eight years old at the time of the murders.
He was left for dead in his parents’ bedroom with his throat
cut. He did not take the stand, but his audio- and videotaped
testimony was introduced at trial. That testimony was that he
saw either a single man or a single shadow in the house dur-
ing the murders. This testimony was flatly inconsistent with
the information he provided immediately after the murders.

            (a).    Josh Ryen’s Testimony at Trial

   Josh Ryen did not testify in person at trial. Instead, two
recorded interviews with Josh were played for the jury. One
was an audiotaped interview conducted in the office of a psy-
chiatrist, Dr. Lorna Forbes, on December 1, 1983, six months
after the murders. The other was a videotaped interview con-
ducted on December 9, 1984, in the midst of Cooper’s trial.

   A transcript of the audiotaped interview with Dr. Forbes
includes the following statements:

    Q [Dr. Forbes]:           Who went to bed first? You guys
                              or everybody all together or what?

    A [Josh]:      I think my Mom, I, my sister and Chris
                   went to bed, but my Dad stayed up.

    Q:   You don’t remember, for sure?
5480                  COOPER v. BROWN
    A:   That’s what I think. Then I heard my Mom
         scream, and I walked in there with Chris, and I
         saw someone.

    Q:   Well, did, did you mean? Where did you see
         him?

    A:   Like over by the bed, my Mom’s bed.

    ***

    Q:   Okay, was the person standing up or what?

    ***

    A:   And then I went back, and . . .

    Q:   Well, why did you go back; what was happen-
         ing with the person standing by the bed; was he
         standing facing you, or what did you see?

    A:   He was turning his back against me.

    ***

    Q:   Do you remember seeing him doing anything to
         your mother when she was screaming?

    A:   No, I just saw his back and his hair.

    Q:   And his hair? Was he bending over or standing
         up straight or what?

    A:   Uh, he was like . . . His head was down, he was
         down.

Final Stipulation Regarding Correction of Transcripts on
Appeal, July 31, 1986, Interview of Josh Ryen by Lorna For-
                       COOPER v. BROWN                     5481
bes, Ex. D at 14-16 (ellipses in original; asterisks indicate
omitted material). Later in the interview, Dr. Forbes asked
Josh, “you went in there and saw this thing; did you think it
was a man or a woman?” Josh replied, “I didn’t . . . probably
a man because women usually don’t do that sort of thing.” Id.
at 19.

   We know that in this audiotaped interview Josh had
described seeing a “puff of hair” on the killer. We also know
that the State excised the “puff of hair” reference from the
interview, and that this part of the interview was not played
to the jury. 12/13/84 RT 4991-92. (I discuss below the signifi-
cance of the “puff of hair” reference, and the significance of
the prosecution not playing it for the jury.)

   During the videotaped second interview, conducted in
December 1984, counsel for both sides questioned Josh.
Josh’s grandmother, Dr. Mary Howell, was also present dur-
ing the interview. The videotaped interview was played for
the jury on December 13, 1984, immediately before the jury
heard the audiotaped interview with Dr. Forbes. The prosecu-
tor asked, “Did you ever see anybody in the house that didn’t
belong there?” The examination proceeded:

    Q [prosecutor]:    And when you say it could have
                       been someone like your mom,
                       who are you talking about, or
                       what did you see that —

    A [Josh]:   I don’t really — saw like a shadow or
                something.

    Q:   Where did you see the shadow?

    A:   Like the bathroom was here. I saw it right like
         the bathroom.

    Q:   By the bathroom?
5482                  COOPER v. BROWN
    A:   Yeah.

    Q:   When did you see the shadow?

    A:   When I saw my sister.

    Q:   And how many shadows did you see?

    A:   Just one.

12/13/84 RT 4968-69 (emphasis added).

   In closing argument, the last evidence the prosecutor dis-
cussed in rebuttal was Josh’s recorded interviews. He empha-
sized the consistency of Josh’s story in the two interviews,
and argued that consistency showed that Cooper was the per-
petrator:

       We have from Josh the same basic story to differ-
    ent people at different times that have been both tape
    recorded and videotaped.

       . . . During the entire time that Josh was with his
    grandmother, a time of protection and love, Josh told
    the same basic story, a story that you ladies and gen-
    tlemen got a chance to hear, the story that shows that
    there was just . . . one attacker: Kevin Cooper with
    a hatchet in one hand and a knife in the other.

2/7/85 RT 7823-24. On the second day of deliberations, the
jury requested to rehear the entire audiotaped interview with
Dr. Forbes. 2/8/85 RT 7863-A. This was the first of only two
read-backs requested by the jury.

   The story told in the two recorded interviews is incompati-
ble with Josh’s statements made immediately after the mur-
ders.
                      COOPER v. BROWN                    5483
    (b).   Josh Ryen’s Statements Immediately After the
                          Murders

   When Josh first arrived at the emergency room on the after-
noon of June 5, he was unable to speak because his throat had
been cut. Josh’s handwriting was illegible. A clinical social
worker named Don Gamundoy devised an effective way for
Josh to communicate basic information. Gamundoy wrote out
the letters of the alphabet, numerals 0 through 9, and the
words “yes” and “no” on a piece of paper on a clipboard. Josh
was able to point to the letters, numbers, and the two words
in responding to Gamundoy’s questions.

   Josh accurately indicated his full name, his date of birth,
and his telephone number. Then Gamundoy asked Josh how
many people attacked him. Josh pointed to “3” and “4” on the
sheet. Gamundoy asked whether the attackers were male. Josh
pointed to “yes.” Gamundoy asked whether they were black.
Josh pointed to “no.” Gamundoy asked whether the attackers
looked like Gamundoy, who is Hawaiian but is frequently
mistaken for Hispanic. Josh pointed to “no.” Gamundoy asked
if the attackers were white. Josh pointed to “yes.” ER 1272-
79. Medical personnel treating Josh in the emergency room
described Josh as conscious, alert, and immediately respon-
sive during the time Gamundoy was questioning him. 1/10/85
RT 6229-30; 1/17/85 RT 6626, 6630, 6636.

   SBCSD Sergeant Arthur, who was in charge of the investi-
gation, dispatched Deputy Sharp to the emergency room. 1/
8/85 RT 5980-82. Deputy Sharp was the first member of law
enforcement to question Josh. Deputy Sharp entered the emer-
gency room as Gamundoy was ending his own questioning,
at about 2:23 p.m. 1/8/85 RT 5933, 5966-67. Deputy Sharp
testified at trial that he questioned Josh in the emergency
room from about 2:30 to 2:45, and then resumed questioning
again in the CAT scan room at about 3:45. Gamundoy did not
accompany Deputy Sharp and Josh into the CAT scan room.
1/8/85 RT 6007-08, 6018-19. Periodically during the inter-
5484                   COOPER v. BROWN
view, Deputy Sharp communicated with Sergeant Arthur who
was at the scene of the crime.

   Deputy Sharp’s report and trial testimony suggest that even
at this early stage of the investigation, the SBCSD did not
want to be tied down to Josh’s recollection of events. Deputy
Sharp testified at trial that he dictated his report at 6 p.m. on
June 5, but that he never verified that the typed version corre-
sponded to his two or three pages of handwritten notes. He
subsequently destroyed those notes. Deputy Sharp testified
that he reviewed the typed report two days later, after having
been out in the field and working on the case, and after inter-
viewing people about the Lease house. Over the lunch recess
during his trial testimony, Deputy Sharp altered the date on
the report from June 6 to June 7, to make the date on his
report correspond to the date he gave in his trial testimony.
ER 1403; 1/8/85 RT 5991, 5994, 5998-6001.
                      COOPER v. BROWN                    5485
                                              Volume 2 of 2




   Deputy Sharp testified at trial that he used a hand-squeeze
method of communication with Josh. The hand-squeeze
method, as described by Deputy Sharp, failed to provide Josh
with an effective means of distinguishing between “no” and
“I don’t know.” Deputy Sharp testified that a squeeze meant
“yes.” The absence of a squeeze meant “no.” ER 1291-93.
Deputy Sharp’s report states that Josh “wr[o]te his name and
point[ed] to numbers for his home phone number, date of
5486                     COOPER v. BROWN
birth, etc. Then, all other information was done by the suspect
[sic] squeezing my hand in order to answer yes to any ques-
tions that I might ask.” ER 1403-04. At trial, Deputy Sharp
could not explain how he had used the hand-squeeze method
to elicit the first piece of information in his report that he attri-
buted to Josh: “The victim first advised me that there were
three white male adult subjects in the residence and he had
been asleep.” ER 1403, 1293-99. In all likelihood, Gamundoy
was the source of this information. But according to Deputy
Sharp’s report, he obtained all of this information himself.

   At trial, the prosecutor dismissed the information Josh pro-
vided to Gamundoy — that the murderers were three or four
white men — as a mistake. The prosecutor contended that
Josh had been confused, and that he had described the killers
as three Mexican men who had come to the Ryen house dur-
ing the day of June 4. Deputy Sharp’s report indicates that he
received information about the Mexicans in the CAT scan
room, where, according to Deputy Sharp, Josh “seemed to be
more alert.” See also ER 1299. This part of the interview took
place after a one hour break, during which Deputy Sharp had
communicated with Sergeant Arthur at the crime scene.

   Deputy Sharp initiated discussion of the three Mexicans by
asking “if there was anyone around [Josh’s] house yesterday
that didn’t belong there,” to which Josh responded “yes.”
Then, through yes-or-no questioning and hand squeezes, Dep-
uty Sharp purportedly learned that “at approx. dusk there was
an older model Chevy Impala, blue in color, four-door, no
primer, that had pulled into the driveway of his residence.”
The vehicle was “definitely a low rider.” Through the hand-
squeeze method, Josh purportedly provided a detailed descrip-
tion of the three men in the car, including precise height,
build, hair color and length, style and color of clothing, age
ranges, and nationalities.

   After this detailed description, Josh gave the first response
that we know is false. Deputy Sharp wrote, “I asked the vic-
                       COOPER v. BROWN                    5487
tim if his family owned a white station wagon. The reply was
in the negative.” ER 1404. (In fact, we know that the family
owned a white station wagon.) The question that allegedly
followed formed the basis for the prosecutor’s claim at trial
that Josh was merely “confused” and had no actual recollec-
tion of his assailants: “I then asked him if he felt these [the
Mexicans] were the people that were in his house this morn-
ing when everything went crazy, to which he advised in the
affirmative.” When Deputy Sharp “again asked the victim if
he was sure it was three Mexicans rather than three white
male adults[,] [t]he victim advised of the three Mexicans. The
victim then moved his shoulders and appeared to be con-
fused.” At that point, the interview terminated as doctors took
Josh into surgery. Deputy Sharp conceded at trial that he did
nothing in asking his questions to try to distinguish for Josh
between the three Mexican males and the three or four white
males he had initially identified as his assailants. 1/8/85 RT
6038-40.

   Over the course of the interview, Deputy Sharp spoke with
Sergeant Arthur (who was at the crime scene) three times on
the telephone. Despite what Deputy Sharp later wrote in his
report, officers at the crime scene on that day — including
Detective Hector O’Campo — learned that Josh had described
his assailants as three white men. ER 1315. The communica-
tions are confirmed by the police log of the attack, which was
entered sometime between 2:06 p.m. and 2:29 p.m., describ-
ing as suspects “three young males” driving the Ryens’ sta-
tion wagon. ER 3688; 8/13/04 RT 73. Given the times in the
police log, Deputy Sharp must have communicated this infor-
mation to Arthur either before he started questioning Josh or
within a few minutes of initiating contact. 1/4/85 RT 5973-75.

   On June 6, Sergeant Arthur assigned SBCSD Detective
O’Campo to make contact with Josh. At trial, Detective
O’Campo denied talking to Josh about suspects or what hap-
pened during the attack at any point prior to a formal inter-
view with Josh on June 14, 1983. ER 1322. Yet hospital
5488                   COOPER v. BROWN
personnel confirmed that Detective O’Campo did speak with
Josh about a Mexican in a red shirt prior to that date. ER
1302, 1307-09. Further, both Josh’s grandmother and a nurse
on duty on June 6 testified that Detective O’Campo asked
Josh substantive questions on that date, and that Detective
O’Campo took notes about what he was learning. ER 1306-
09; 1/14/85 RT 6303-11, 6326-27; 2/7/85 RT 7795-96. At
trial, Detective O’Campo initially lied, denying that he took
any notes on June 6. He then admitted that he destroyed his
June 6 notes on June 8, after typing up a report. The docu-
mentation that Detective O’Campo had submitted to the
SBCSD as of October 1983 gives no indication he had even
spoken with Josh on any date other than June 14. Yet Detec-
tive O’Campo eventually admitted at trial that he had spoken
with Josh approximately twenty times during Josh’s stay at
the hospital, meeting with him almost every day during that
period. ER 1316-17; 1/9/85 RT 6076-84.

   Detective O’Campo admitted at trial that sometime
between June 6 and June 9, he became convinced in his own
mind that Cooper was responsible for the murders. He admit-
ted that he had a very strong desire for Cooper to be con-
victed, and that he had more than a mere belief that Cooper
was responsible — he knew that Cooper was responsible. 1/
9/85 RT 6095-96. SBCSD Captain Schuyler, commander of
the public affairs division, made clear at trial that by June 6
or 7, after Cooper had become a suspect, the SBCSD’s pub-
licly stated position was that Josh could not provide any use-
ful information. 1/15/85 RT 6423-24. Captain Schuyler
testified on cross examination that he had “probably” been the
source of an Associated Press story reporting that Josh had
told investigators that three Mexicans in a blue car had come
to the Ryen house during the day before the killings. Id. at
6422-23. No public mention was made of the fact that Josh
had told Gamundoy, before any SBCSD detectives had
arrived at the hospital, that the killers had been three or four
white men.
                       COOPER v. BROWN                     5489
   On June 14, 1983, Detective O’Campo interviewed Josh
about what he remembered about the attacks. Josh was now
able to speak. Breaking with his standard policy of tape-
recording formal interviews, Detective O’Campo only took
notes on what Josh said. He testified at trial that he destroyed
his notes after writing his report the following day. 1/9/85 RT
6097-98. At trial, Detective O’Campo conceded that he could
think of no reason not to tape record the interview other than
to “shape the context that the interview is presented [and]
shape the information that is presented in the report.” 1/9/85
RT 6103.

   Dr. Jerry Hoyle, a psychologist at the hospital, observed the
entire June 14 interview between Josh and Detective
O’Campo. During the interview, Dr. Hoyle took notes to
assist with Josh’s treatment. Dr. Hoyle’s testimony at trial
showed that Detective O’Campo’s report of the interview had
distorted what Josh had said. For example, Josh had used the
words “they” and “them” to refer to his assailants, while
Detective O’Campo’s report referred to only one attacker. ER
1434, 1330-32, 1422-28.

   SBCSD Reserve Deputy Simo guarded Josh for part of the
time he was in the hospital. Deputy Simo testified that on the
evening of June 15 he was playing Uno with Josh when the
television news came on. The program displayed a photo-
graph of Kevin Cooper, with his hair combed out in a natural
“Afro” hairstyle. Josh stated without prompting that Cooper
was not the person “who did it.” Within fifteen minutes, Dep-
uty Simo called Detective O’Campo to report what Josh had
said. ER 1338.

   As a volunteer deputy, Deputy Simo was not responsible
for preparing reports. Rather, Detective O’Campo had that
duty. 1/10/85 RT 6183-84. Detective O’Campo returned Dep-
uty Simo’s call that evening. Deputy Simo testified that Dep-
uty O’Campo told him that “he knew about that information,
that he had talked to — there was three Mexicans that had
5490                   COOPER v. BROWN
come previously, apparently looking for a job, and it could
have been, either because of the trauma it was some flashback
on that,” and that Deputy O’Campo suggested to Deputy
Simo that the reason Josh made the statement that it wasn’t
Kevin Cooper was because of Josh’s trauma. 1/15/85 RT
6404-05. No one from SBCSD took an official report from
Deputy Simo. In May 1984, Deputy Simo saw newspaper
articles about Josh and contacted Detective O’Campo again.
Only then did Detective O’Campo ask Deputy Simo to come
down to the station so that Detective O’Campo could make a
report. 1/15/85 RT 6405-06.

   Soon after Josh made this statement to Deputy Simo, he
made a similar statement to his grandmother, Dr. Mary How-
ell. Cooper’s picture appeared on television. Dr. Howell asked
Josh whether he had ever seen Cooper before. Josh responded
no. ER 1344-45.

   Dr. Lorna Forbes is a psychiatrist specializing in treating
children who have survived the murder of a family member.
She began treating Josh in October 1983. On December 1,
1983, six months after the attacks, Dr. Forbes audiotaped an
interview with Josh using questions submitted by Cooper’s
defense counsel. This was one of the two interviews played
for the jury during Cooper’s trial.

   Dr. Forbes questioned whether Cooper committed the mur-
ders. In a sworn declaration dated October 30, 1999, she
stated that she had “kept in touch with Josh and Dr. Howell
from our first contact and to this day.” Cooper v. Calderon,
No. 99-71430, Exhibits to Petition for Writ of Habeas Corpus,
Ex. 74 (S.D. Cal. 1999). While professionally and ethically
bound to maintain any confidences Josh shared with her dur-
ing the course of treatment, Dr. Forbes urged the court in
1999 to pursue all opportunities to exculpate Cooper. She
stated, “I have maintained the opinion that it would have been
extremely difficult for one person to have committed the four
murders and the assault on Josh. . . . It is in my mind that it
                        COOPER v. BROWN                     5491
is imperative that a DNA test is performed to assure as much
as possible that an innocent man is not executed.” Id.

   In his tape-recorded interview with Dr. Forbes, Josh said
that he saw a person with a “puff of hair” standing over his
mother during the attack. He made a similar statement to his
grandmother in May of 1984. 1/10/85 RT 6173 (in camera
statement of Mr. Negus). It is almost certain that Cooper did
not have a “puff of hair” at the time of the murders. It is
undisputed that Cooper’s hair was braided when he escaped
from prison on June 2. His hair was also braided on June 5,
the day after the murders. A hotel clerk in Tijuana, where
Cooper arrived at 4:30 p.m. on June 5, testified that Cooper
had braids when he arrived. Another hotel clerk, who did not
testify, provided a sworn statement that Cooper had his hair
in braids. However, pictures of Cooper that appeared on tele-
vision after the murders show him wearing a large Afro —
that is, they show him with a “puff of hair.”

   The prosecutor excised the “puff of hair” statement from
the audiotape that was played to the jury. The excision of the
reference to the “puff of hair” meant that Cooper’s attorney
did not argue to the jury that Josh could not have seen Cooper
with a “puff of hair” during the killings, and that Josh was
confusing what he saw on the night of the killings with what
he saw later on television. It also meant that the prosecutor
could plausibly represent to the jury that “Josh told the same
basic story.”

 (c).     Josh Ryen’s Testimony at the District Court Hearing

   At the invitation of the district court, Josh Ryen delivered
an in-person unsworn statement at the end of the final day of
the 2004-2005 hearing on Cooper’s second habeas applica-
tion. Josh testified on April 22, 2005:

          The first time I met Kevin Cooper, I was eight
        years old and he slit my throat. He hit me with a
5492                   COOPER v. BROWN
    hatchet and put a hole in my skull. He stabbed me
    twice, which broke my ribs and collapsed one lung.

       ....

       Every time Kevin Cooper opens his mouth, every-
    one wants to know what I think, what I have to say,
    how I’m feeling, and the whole nightmare floods all
    over me again. The barbecue, me begging to let
    Chris spend the night, me in my bed, Chris on the
    floor beside me. My mother screams, Chris gone,
    dark house, hallway, bushy hair, everything black,
    mom cut to pieces, saturated in blood, the nauseating
    smell of blood.

       . . . . Helicopters give me flashbacks of the life
    flight and my Incredible Hulks being cut off by
    paramedics. Bushy hair reminds me of the killer.
    Silence reminds me of the quiet before the screams.
    Cooper is everywhere. There is no escaping him.

4/22/05 RT 129-133 (emphases added).

   The district court denied Cooper’s counsel’s repeated
requests to allow discovery concerning Josh’s memory and
his testimony at trial. The court also denied Cooper’s coun-
sel’s request to cross examine Josh at the habeas hearing.
Immediately after Josh’s statement at the hearing, the district
court required Cooper’s attorneys to make their closing argu-
ments.

   The district court denied Cooper’s habeas application from
the bench the same day Josh testified. The court stated:

    I do recognize that the victims who came today are
    technically under the federal law — it’s not man-
    dated or it’s analogous they’re not required to speak.
    But I did think for completion of the record, it is
                        COOPER v. BROWN                       5493
    helpful for any reviewing court to at least hear their
    statements about their views of the matter. And so
    the Court recognizes your objections, but believes
    that because it’s a case of major importance, that it’s
    appropriate to give the victims a say. And it was not
    a significant period of time, but it does complete the
    record for the reviewing court.

4/22/05 RT 182 (emphases added). Given the district court’s
refusal to permit discovery and cross examination, Josh’s
unsworn testimony at the end of the habeas hearing hardly
“completed the record.”

   Instead, Josh’s testimony at the 2004-2005 hearing raised
new questions. In its order denying Cooper’s habeas petition,
the district court wrote that the videotape and audiotape inter-
views benefitted Cooper because “[t]he defense also avoided
the drama and sympathy that would have undoubtedly
occurred had the defense called victim Josh Ryen to the stand
in the trial and heard his firsthand recollection about a man
with bushy hair.” Dist. Ct., 510 F.3d at 1000 (citing 4/22/05
RT 133) (emphasis added). Josh’s testimony in 2005 was the
first time Josh made an in-court statement that he had seen
someone with “bushy hair” during the attack. If Cooper’s
attorneys had been permitted to question Josh in the 2005
hearing, they could have asked him about his recollection of
the attacker’s “bushy hair” (or “puff of hair”), and could have
pointed out that it was extremely unlikely that the man with
“bushy hair” on the night of June 4 — if, indeed, there was
such a man — was Cooper.

                  ii.   Drop of Blood A-41

   A drop of blood was found by Deputy Baird on the wall in
the hall across from the master bedroom in the Ryen house.
Chips of paint with the blood on them were taken from the
wall and labeled “A-41.” The State introduced evidence at
trial through SBCSD Criminologist Daniel Gregonis that his
5494                   COOPER v. BROWN
testing of A-41 showed that its blood characteristics matched
those of Cooper. During deliberations the jury requested that
Gregonis’s testimony about A-41 be read back. 2/11/85 RT
7864-65. This was the second of only two read-backs
requested by the jury. (The other was Josh’s audiotaped inter-
view with Dr. Forbes.)

   There is a strong likelihood that the results of the blood
tests performed on A-41, presented at trial, were false evi-
dence. There is also a strong likelihood that state actors tam-
pered with A-41 to ensure that it would generate inculpatory
results when Cooper’s post-conviction DNA testing was con-
ducted in 2002.

   Gregonis delayed most of his testing of A-41 until he had
information about Cooper’s genetic profile — that is, until he
knew what he had to match. He then delayed doing the most
sensitive and discriminating tests of A-41 until after Cooper
had been arrested and had the vial of Cooper’s blood (vial
VV-2) in his lab. Without contacting Cooper’s counsel, Gre-
gonis re-ran tests that consumed more of the limited sample
that constituted A-41. Gregonis then tested a known sample
of Cooper’s blood side by side on the same testing plate with
A-41, but initially denied doing so and represented under oath
that he had tested the samples blind. ER 761.

   When the results of Gregonis’s tests on A-41 were initially
inconsistent with Cooper’s expert’s results for a known sam-
ple of Cooper’s blood, Gregonis altered his lab notes and
claimed that he had misinterpreted his results. ER 747. Here
is some of Gregonis’s trial testimony:

    Q [by Cooper’s attorney]: Did you change your
    mind about A-41 after you learned that if your origi-
    nal call was accurate, A-41 couldn’t have come from
    Mr. Cooper?

    A [by Gregonis]:    Not immediately, no. But it was
                        after. Yes.
                       COOPER v. BROWN                         5495
    Q:    Prior to your learning that if your original call
          about A-41 was correct, then it couldn’t have
          come from Mr. Cooper, how many times did
          you testify on the witness stand, under oath, that
          A-41 was a B and nothing else but a B?

    A:    It is probably about three times.

    Q:    And your explanation was that it was a techni-
          cal fault on your part, you made a mistake?

    A:    Essentially, yes.

ER 746.

   The blood sample in A-41 has had a disturbing pattern of
being entirely “consumed” in the testing, and then reappear-
ing in a form that could be subjected to further testing. Gre-
gonis had initially used so much of the limited sample (or so
he said) that when the parties finally did joint testing, they
were forced to place the remaining tiny flakes of white paint
in a liquid solvent to dissolve any remaining blood. The sam-
ple was so small that their results were largely inconclusive.
All of the chips that had had any traces of blood on them were
discarded. ER 722-23; 12/6/84 RT 4543-47; 1/30/85 RT
7380-87. Then, in early July 1984, “just out of curiousity [sic]
sake, [Gregonis] . . . open[ed] the [A-41] pillbox and saw a
very small quantity of blood remaining.” ER 722-24; 12/6/84
RT 4548. The parties tested those remaining small specks of
blood in October 1984, and again the results were inconclu-
sive. 12/5/84 RT 4442-45.

  In August 1999, Gregonis checked A-41 out of the evi-
dence storage room for one day. ER 1629, 2650-54. When
Cooper’s post-conviction DNA testing took place in 2002, a
“bloodstained paint chip” and “blood dust” had inexplicably,
and conveniently, appeared in the A-41 canister. ER 790. The
blood on that chip was tested, and Cooper’s DNA was found.
5496                      COOPER v. BROWN
The appearance of a blood-stained chip in 2002 is, to say the
least, surprising, given that Gregonis had testified at trial that
in the October 1984 testing of A-41 they had processed and
discarded all of the paint chips with blood on them. ER 722-
23.

   In the 2004-2005 habeas proceeding, Cooper requested
EDTA testing of A-41. Without taking evidence on the feasi-
bility of testing any remaining A-41 for the presence of
EDTA, the district court rejected Cooper’s request. Dist. Ct.,
510 F.3d at 948-50; ER 3467; 6/29/04 RT 209.

                   iii.   Pro-Ked Shoeprints

   Three matching shoeprints made by a Pro-Ked Dude shoe
were critical evidence against Cooper at trial. According to
testimony at trial, one was a bloody print found on a crumpled
sheet in the master bedroom of the Ryen house. Another print
was found on a spa cover at the Ryen house outside the mas-
ter bedroom. The third print was found in dust on the floor
inside the Lease house near a pool table.

   I discuss below difficulties with the evidence about whether
Cooper was, or could have been, wearing Pro-Ked Dude
shoes. For the moment, I am concerned only with the suspi-
cious circumstances under which the shoeprints were purport-
edly found.

   The most suspicious of the shoeprints are the two found at
the Ryen house. The most incriminating was the bloody print
purportedly found on the crumpled sheet in the master bed-
room. At trial, only one person testified that he saw the
bloody print while the sheet was still in the bedroom. That
person was SBCSD Deputy Duffy. No one else claimed to
have seen the bloody print while the sheet was still in the bed-
room. However, Deputy Duffy had testified under oath at
Cooper’s preliminary hearing that he had not seen the print in
the master bedroom. ER 706, 1557. If Deputy Duffy was tell-
                        COOPER v. BROWN                      5497
ing the truth at the preliminary hearing, no one saw the bloody
print on the sheet while it was in the bedroom. If Deputy
Duffy was telling the truth at the preliminary hearing, he lied
at trial.

   SBCSD Deputies Stockwell and Schecter picked up the
crumpled sheet from the master bedroom after 5:20 p.m. on
June 5. Neither Deputy Stockwell nor Deputy Schecter
noticed the bloody print (if it was, indeed, there) when they
picked up the sheet. They folded the sheet and packaged it to
take it back to the crime lab for processing. Deputy Stockwell
testified at trial that sometime later, in the crime lab, he
refolded the sheet so it matched the way it had been crumpled
on the floor of the master bedroom. He testified that this
brought together the separated parts of a bloody Pro-Ked
shoeprint on the sheet, which he was then able to see for the
first time. Deputy Stockwell was unable to specify when he
made this discovery. ER 708; 11/19/84 RT 3506-07; 11/21/84
RT 3698. Deputy Baird, the manager of the Crime Laboratory
where the sheet and the other critical physical evidence was
kept, testified at trial that he had matched the newly discov-
ered shoeprint to a Pro-Ked Dude shoe that he already had in
the lab. (Recall that it was also Deputy Baird who found the
drop of blood, A-41, in the hall in the Ryen house.) Soon after
the trial, Deputy Baird was caught stealing heroin from the
SBCSD evidence locker for his own use and for distribution
to others. ER 1714-16.

   The other shoeprint at the Ryen house was on the spa cover
outside the master bedroom. That print was discovered after
some delay. Several people testified that, even after the print
was purportedly discovered, that they had looked at the spa
cover and had not seen the print. SBCSD Sergeant Arthur,
head of the investigation, testified that he pointed the print out
to Deputy Duffy at approximately 2:07 p.m. on June 5, but
Deputy Duffy testified that he did not know about the shoe-
print until Detective O’Campo pointed it out to him at sunset
that day. SBCSD Sergeant Gilmore testified that he did not
5498                    COOPER v. BROWN
see any footwear impressions on the cover on the afternoon
of June 5. 12/18/84 RT 5160-63; 11/15/84 RT 3363-64, 3396,
3299. Deputy Smith, who was ordered to sketch all of the
shoeprints on the spa cover on the morning of June 8, three
days later, testified that she sketched all of the prints that she
saw on the spa cover. However, none of her sketches matched
the print of a Pro-Ked Dude shoe. An unidentified officer
directed her back to the spa cover later on June 8. She then
saw a Pro-Ked Dude print that she had not previously seen.
1/22/85 RT 6869, 6871-73, 6878-79.

   The spa cover was left out in the open, moved several
times, and stepped on by at least one deputy before it was
taken into evidence. Then the shoeprint was destroyed, pur-
portedly in a failed effort to lift and preserve the image. 11/
15/84 RT 3297-98; 11/19/84 RT 3447-48.

   If the shoeprints on the sheet and the spa were planted, it
does not matter much whether a matching Pro-Ked Dude
shoeprint near the pool table in the Lease house was also
planted. It is possible that Cooper was, in fact, wearing Pro-
Ked Dude shoes while he was staying at the Lease house. If
the print in the Lease house was not planted, this would only
mean that the prints in the Ryen house were put on the sheet
and the spa cover to match the print that had been found in
the Lease house.

   But the shoeprint in the Lease house could also have been
planted. The day before the Lease house search began and the
Pro-Ked Dude shoeprint was discovered, the front door to the
house had been left unlocked and other evidence was likely
planted in the house. (See the discussion below of the hatchet
sheath and jacket button.) 1/29/85 RT 7312. The print in the
Lease house was discovered after some delay, after approxi-
mately twelve people had walked through the house. 1/23/85
RT 6956-58. Deputy Baird testified that the shoeprint had
been “marked off so that it would not be stepped on” by mid-
afternoon of June 7. 11/12/84 RT 4760. Deputy Smith, who
                       COOPER v. BROWN                      5499
arrived at 8 p.m. that day to draw sketches of the prints, testi-
fied that nobody had instructed her to sketch the print that
turned out to be the Pro-Ked Dude print. Instead, she testified
that she discovered that print on her own after first sketching
several other prints she was instructed to sketch and then
walking around the house to look for more suspicious prints.
Contrary to Deputy Baird’s testimony, Deputy Smith gave no
indication that the Pro-Ked Dude print had been marked off
at the time she sketched it. 11/22/85 RT 6864-72.

                iv.    Cigarettes and Tobacco

   Cigarette and tobacco evidence presented at trial connected
Cooper to the Ryens’ white station wagon. Recall that the sta-
tion wagon was found in a church parking lot in Long Beach,
45 miles west of the Ryen house, seven days after the crime.
Recall also that Cooper arrived at a hotel in Tijuana, Mexico,
125 miles south of the Ryen house, at 4:30 p.m. the day after
the murders.

   Cooper had left evidence in the Lease house that he was
rolling his own cigarettes, using prison-issued “Role-Rite”
tobacco. Tobacco consistent with Role-Rite was purportedly
found on the floor between the front passenger seat and the
front passenger door of the Ryens’ station wagon. Two ciga-
rette butts were also purportedly found in the car. One
appeared to be made with Role-Rite tobacco. The other was
a commercial filter cigarette. One of the cigarettes contained
evidence that it had been smoked by someone with blood type
A (Cooper’s blood type, and, according to Gregonis, the
blood type of about 40% of the population), but testing before
trial did not reveal any further information. ER 748-49.

   SBCSD deputies had ample opportunity to plant incrimi-
nating cigarette and tobacco evidence in the Ryens’ station
wagon. Most of the cigarette butts that Cooper left behind in
the Lease house were never processed into evidence. ER 894,
834-35. Their whereabouts is unknown. Cooper’s own car had
5500                   COOPER v. BROWN
been impounded in Los Angeles after he was imprisoned at
CIM on the burglary charge. A hand-rolled cigarette butt
recovered from Cooper’s car had been taken into evidence,
but it disappeared prior to DNA testing. ER 895, 897; 6/23/03
RT 109-10, 113, 134-35. Role-Rite tobacco in a white box
was recovered from the closet of the bedroom in the Lease
house previously used by Katherine Bilbia (“the Bilbia bed-
room”), but it was never weighed or otherwise measured.
SBCSD Deputy Mascetti obtained a paper bag of assorted
smoking tobaccos from CIM. ER 3185.

   When police formally took into custody the station wagon
in the church parking lot in Long Beach, the rear door was
already unlocked. The cigarette butts and tobacco in the car
were not noted in the initial visual inspection of the car. Nor
were they noted when the interior of the car was first pro-
cessed for evidence. They first appear on a handwritten,
undated, unsigned list of vehicle contents. ER 806-11, 836-37.
Finally, the cigarette and tobacco evidence from the car has
a perplexing history much like that of A-41. The paper from
the hand-rolled butt supposedly found in the car had suppos-
edly been entirely consumed in testing in 1984. At the time
of the testing, the paper was 4 millimeters long. The paper
“reappeared” in 2001, just in time for DNA testing. When it
reappeared, it had grown to 7 millimeters by 7 millimeters
square. ER 978-79, 4947, 3170. Perhaps not coincidentally,
the hand-rolled cigarette butt from Cooper’s own car had dis-
appeared prior to the DNA testing.

            v.    The Hatchet Sheath and Button

   On June 6, the day after the bodies were discovered, two
deputies did a sweep through the Lease house, purportedly to
check for possible assailants. During this sweep they were
aware that the department had recovered a bloody hatchet
from beside the road near the Ryen house, and that it was a
suspected murder weapon. However, they did not report find-
ing any evidence in the Lease house. Other deputies returned
                       COOPER v. BROWN                     5501
the following day to conduct another search. Those deputies
discovered a hatchet sheath and a green, blood-stained button
in the Bilbia bedroom, in plain view on the floor near the
closet. 10/29/84 RT 2732-33; 10/30/84 RT 2838-40, 2846;
10/31/84 RT 2905-08. (The district court erroneously wrote
that the deputies found the sheath “near the bedroom.” Dist.
Ct., 510 F.3d at 898 (emphasis added).) The bedroom was vir-
tually empty, which would have made the sheath (and, indeed,
the button) very easy to see. The bedroom had no furnishings
other than a headboard.

   One of the deputies who conducted the initial sweep of the
Lease house denied ever setting foot in the Bilbia bedroom,
where the other deputies later found the hatchet sheath. How-
ever, processing of physical evidence in the Lease house later
showed that this was a lie. Several of that deputy’s finger-
prints were found on the inside of the closet of the Bilbia bed-
room where the hatchet sheath and button were found. The
deputy’s insistence that he had never set foot in the bedroom,
the presence of the deputy’s fingerprints inside the closet of
the bedroom, the failure of the deputy to find the sheath and
button in plain view on the floor near the closet, and their
“discovery” the next day strongly suggest that the hatchet
sheath and button were planted in the Bilbia bedroom.

   Further, the button found on the floor of the Bilbia button
was green. That means that it came from a green prison-
issued jacket. However, Cooper testified that he was wearing
a brown or tan prison jacket. 1/2/85 RT 5331, 5355-57; 1/3/85
RT 5567-68. Cooper’s testimony was confirmed by Lieuten-
ant Cornelius Shephard, who worked at the prison. On June
2, Lieutenant Shephard was driving near the prison and saw
Cooper. He testified that Cooper was wearing “what appeared
to be prison jacket and blues.” 10/24/84 RT 2388. He was
“jogging toward me . . . [and] [h]is hair was in braids. Id. at
2389. Lieutenant Shephard’s written report stated that Cooper
was wearing a jacket that was “brown in color.” Id. at 2408.
5502                   COOPER v. BROWN
In his testimony at trial, he described Cooper’s jacket as
“brownish.” Id.

                           b.    Summary

   In sum, if EDTA testing shows that Cooper’s blood was
planted on the tan t-shirt, that showing would greatly increase
the likelihood that the State introduced false evidence at trial.
Indeed, in my view, the likelihood would then be so strong
that the district court would be obliged to find that the State
did so.

   That evidence at trial was Josh’s two recorded interviews
in which he stated that he saw a single man or single shadow
in the house during the murders; the drop of blood labeled A-
41 that Gregonis testified was consistent with Cooper’s blood;
the bloody Pro-Ked Dude shoeprints found on the sheet in the
master bedroom and on the spa cover at the Ryen house (and
probably the print found in the Lease house as well); the Roll-
Rite cigarettes and tobacco found in the Ryen station wagon
in Long Beach; and the hatchet sheath and button found in the
Bilbia bedroom in the Lease house.

   Even with this evidence, the State’s case against Cooper
was weak. (I will elaborate on this point below.) Without this
evidence, the State would not have been able to obtain a con-
viction against Cooper. That is, if this evidence was false,
Cooper would be able to make a showing of actual innocence
under either the standard of Schlup or of 28 U.S.C.
§ 2244(b)(2)(B)(ii).

                      B.        Brady Claims

   Cooper contends that the State violated Brady in several
respects. The most important of those are (1) the failure to
provide Warden Midge Carroll’s information that Pro-Ked
Dude shoes at the prison were not special prison-issue shoes;
(2) the failure to provide the Disposition Report showing that
                       COOPER v. BROWN                      5503
a Senior Deputy approved the destruction of Lee Furrow’s
bloody coveralls, and the failure to preserve and make the
coveralls available; and (3) the failure to provide SBCSD
daily logs showing that an apparently bloody blue shirt had
been found, and the failure to preserve and make the shirt
available. I consider these contentions in turn.

               1.    The Pro-Ked Dude Shoes

   At trial, the prosecution presented evidence that prints
made by a Pro-Ked Dude tennis shoe were found on a bloody
sheet in the master bedroom in the Ryen house, on the spa
cover at the Ryen house, and in the Lease house. To tie those
shoeprints to Cooper, the prosecution presented testimony by
Michael Newberry, General Merchandise Manager for Pro-
Keds Division of Stride Rite Corporation, that the Pro-Ked
Dude is “a tennis shoe that is manufactured only for institu-
tions,” is “supplied strictly for prison use within the State of
California,” is “unavailable for retail stores within Califor-
nia,” and is not “sold on the street.” 10/23/84 RT 2281; 2/7/85
RT 7749, 7752. Newberry testified at trial that to the best of
his knowledge the Pro-Ked tennis shoe is not “sold across the
counter on a retail basis in any state in this country,” and he
confirmed that “the only place those shoes arrive, if those
arrived in California, is in some type of state facility.” 10/
29/84 RT 2624, 2621-22.

   Shortly before Cooper’s scheduled execution in 2004, now-
retired Warden Midge Carroll provided a sworn declaration in
support of Cooper’s motion to file a second or successive fed-
eral habeas application. She stated in her declaration, dated
January 30, 2004, that after reading newspaper reports during
the investigation into the Ryen/Hughes murders in 1983, she
had conducted “a personal inquiry of the appropriate staff,
including the deputy warden, the business manager responsi-
ble for procurement, and the personnel responsible for ware-
housing,” and as a result of that inquiry she had concluded
that the investigators’ assertion that the shoeprints tied to the
5504                    COOPER v. BROWN
crime scene “likely came only from a prison-issue tennis shoe
was inaccurate.” Id.; see ER 1680-82. She stated that she had
conveyed this information to the SBCSD, but that the infor-
mation was not provided to Cooper’s trial counsel.

   Inmate James Taylor, who worked in the recreation equip-
ment room at the prison, testified at trial that he personally
gave Cooper a pair of P.F. Flyer shoes, and then allowed Coo-
per to trade those shoes in for a pair of Pro-Ked Dude tennis
shoes just days before Cooper’s escape. ER 1689; 10/25/84
RT 2547-48. However, in a sworn declaration, dated January
8, 2004, submitted in support of Cooper’s motion to file a sec-
ond or successive application, Taylor stated that he had not
told the truth at trial. Contrary to his trial testimony, Taylor
now stated that he had issued Cooper only one pair of shoes
— P.F. Flyers — and that Cooper had not traded the P.F. Fly-
ers in for a pair of Keds or any other shoes. ER 1678-79.

   An en banc panel of this court held in 2004 that Warden
Carroll’s declaration, in combination with inmate Taylor’s
declaration, was enough to make out a prima facie showing
of a Brady violation. Cooper, 358 F.3d at 1121. Based on this
prima facie showing, the en banc panel granted Cooper per-
mission to file a second or successive federal habeas applica-
tion.

   During the district court hearing in 2004-2005, now-retired
Warden Midge Carroll, Stride Rite executive Don Luck, and
inmate James Taylor all testified. I discuss their testimony in
turn.

                  a.   Warden Midge Carroll

   Warden Midge Carroll testified that in 1983 she was the
Warden of CIM, the prison in which Cooper had been incar-
cerated. At the district court hearing, Carroll testified that dur-
ing the investigation of the murders, she became concerned
that the SBCSD was describing shoeprints found at the scene
                        COOPER v. BROWN                        5505
as being from “a prison-made tennis shoe, a special shoe that
had to come from a prison.” She testified that she knew CIM
did not have prison-manufactured tennis shoes, and she
directed her staff to “look into this special shoe and get back
to me.” 6/2/04 RT 102. Her staff reported back that “there
was no special shoe, that the shoes we had and that we issued
were common, ordinary shoes that were commonly manufac-
tured and sold in retail stores.” Id. at 103-04. Carroll testified
that she then called the SBCSD and shared this information
with one of two lead detectives, whose name she could not
now recall. Id. at 104-05. Carroll testified that she “felt a little
put off by” the detective’s response. Id. at 107-08. She testi-
fied that she made a couple of additional attempts to contact
the SBCSD about the issue, but her calls were not returned.
Id. at 108-09.

   Carroll also testified that there were a few inaccuracies in
her January 30, 2004 declaration. For example, she testified
that she did not keep records of all of her contacts with the
SBCSD about the Cooper case, and that she had not “kept
meticulous records of all matters stemming from Mr. Coo-
per’s case, including [her] contacts with detectives.” Id. at
147, 172. She also testified that she did not keep records of
her telephone conversations. Id. at 198.

   SBCSD Detective Derek Pacifico testified during the dis-
trict court hearing that he could find no record that Carroll
had communicated with the SBCSD. He testified that he had
reviewed “all of the files and materials in the custody of the
Sheriff’s Department relating to the Kevin Cooper case” and
could not find “any indication of any contact from Ms. Car-
roll.” 6/3/04 RT 46-47. Detective Pacifico had been with the
department only since 1990. On cross-examination, Detective
Pacifico conceded that he had not spoken with anyone who
had worked on the case in 1983, and did not know more than
two names of officers who had been involved with the investi-
gation. Id. at 49-50. He also admitted that he was not familiar
with the SBCSD paperwork for processing telephone calls in
5506                   COOPER v. BROWN
1983, and he conceded that although the files included the
standard pink “missed your call, please call” slips, “I would
guess that you wouldn’t take a message . . . if someone is live
to answer the phone.” Id. at 53-54.

            b.   Stride Rite Executive Don Luck

   Stride Rite executive Don Luck also testified at the district
court hearing. Luck had managed the Keds shoe line for forty-
one years before his retirement. Luck’s testimony directly
contradicted Newberry’s trial testimony that the Pro-Ked
Dude was not “sold across the counter on a retail basis in any
state in this country.” 10/29/84 RT 2624. Luck stated that no
large chains on the West Coast sold Pro-Ked Dudes in the
early 1980s, and he stated that the market for Pro-Keds was
generally weak in the West. But he testified that Pro-Ked
Dudes “enjoyed a good business” in retail stores in New
York; that he “did lots of thousands of pairs in the five bor-
oughs of New York”; and that the demand “splash[ed] on
down to Atlanta.” 6/2/04 RT 239-40. Luck testified that smal-
ler chains and individual stores, including those on the West
Coast, could order Pro-Ked Dudes through the wholesale cat-
alog. He also left open the possibility that major chains east
of Chicago may have sold Pro-Ked Dudes. He conceded that
the Pro Ked Dude sold to institutions was the “[s]ame shoe,
same storage, same shipment point” as the Pro Ked Dude sold
to retail outlets through the catalog. Id. at 239.

   Michael Newberry, who had testified as the Stride Rite rep-
resentative at the 1983 trial, now lives and works in China.
The district court initially proposed that the parties conduct a
deposition on written interrogatories. 4/2/04 RT 3-4. On May
7, 2004, Cooper’s counsel submitted to the court a list of
twenty proposed questions for Newberry. ER 127-30. The dis-
trict court, however, never authorized the deposition on writ-
ten interrogatories.
                       COOPER v. BROWN                   5507
                  c.   Inmate James Taylor

   Inmate James Taylor testified at trial that he had issued
Pro-Ked Dudes to Cooper just before his escape. At the 2004-
2005 hearing in the district court, Taylor could not provide a
version of events contradicting his trial testimony without
risking perjury charges.

   In early May 1983, Taylor began working in the equipment
room of the CIM gym, where he issued athletic shoes and
other equipment to inmates, and where he had regular access
to television. 10/24/84 RT 2466; 1/28/85 RT 7189-90. Five
days after the murders, on June 9, 1983, two SBCSD deputies
went to CIM and met with Taylor’s supervisor in the gym,
correctional officer Alfred Hill. That same day, Taylor had
heard news reports that the SBCSD was trying to connect ten-
nis shoes with Kevin Cooper, and that Cooper was the pri-
mary suspect. After the SBCSD deputies left, Hill told Taylor
that the deputies had been looking into shoe impressions, and
that the deputies had specifically mentioned a diamond-
shaped pattern. 10/25/84 RT 2507-08, 2524-26; 1/28/85 RT
7199-7201. Taylor went that day to Recreation Supervisor
Skip Arjo to report that he had information about Cooper. 10/
24/84 RT 2477-78.

   On June 10, CIM Investigators Murray and Hernandez con-
ducted a tape-recorded interview with Taylor. In the interview
Taylor stated that he knew Cooper from the basketball team
and that he had given Cooper both Pro-Ked and P.F. Flyer
tennis shoes. He stated that “[s]omehow, somewhere or
another [Cooper] got them, come up with some Pro Keds.”
10/25/84 RT 2555. Murray wrote a two-paragraph report of
the interview dated June 12, 1983. The report did not mention
that the interview had been tape recorded, nor did the report
mention P.F. Flyers. The tape was not transcribed until early
December 1983 and was not made available to Cooper’s
attorneys until well after the beginning of the preliminary
hearing. 1/28/85 RT 7183-88.
5508                   COOPER v. BROWN
   Taylor’s testimony was the only testimony at trial that
definitively placed Pro-Keds on Cooper’s feet. His testimony
was not consistent with that of the correctional officer who
provided Cooper with his tennis shoes. Cooper had a medical
problem with one of his feet and therefore when he arrived at
CIM he obtained a “chrono” which entitled him to wear soft-
soled shoes. On May 3, Sidney Mason, a search and escort
correctional officer, assisted Cooper with filling the chrono.
Officer Mason testified that he got the shoes from “a Latin
officer that worked in . . . Palm Hall.” 1/28/85 RT 7175-77,
7181. Officer Mason testified that the officer came out with
“the standard issue Keds, hi-top black type tennis shoes” size
“either 9’s or 10’s. I remember asking two sizes in case one
size was out.” Id. at 7175-77. Officer Mason originally told
Cooper’s investigator, in a tape-recorded statement, that the
shoes “had appeared to me to be Keds, a black and white high
top type” and that “I do believe they were used because that
would be all that they issued at that time that they had on
hand.” Id. at 7178-79; 1/29/85 RT 7318; 2/7/85 RT 7805. At
trial, however, Officer Mason testified that the shoes were
new because they were in a box. 1/28/85 RT 7178-80.

   Cooper’s testimony was consistent with Officer Mason’s,
except that Cooper consistently maintained that the shoes he
was given were old. 1/2/85 RT 5332-41. Cooper testified that
he did not know what type of tennis shoes they were. Cooper
testified that it was “safe to say” that he was “not paying
attention to the shoes at that particular time.” 1/3/85 RT 5553.

   Taylor’s testimony was critical to Cooper’s conviction. On
March 7, 1985, a CIM internal investigator recommended to
Warden Carroll that Taylor be given a reduction in his sen-
tence based on his “testimony [that] implicated Mr. Cooper in
the Chino Hills murders.” ER 376-77. On March 11, District
Attorney Kottmeier wrote a supporting letter to Daniel
McCarthy of the California Department of Corrections stating
that “Mr. Taylor’s testimony [that he had given Cooper a pair
of shoes that were available only at institutions such as CIM]
                        COOPER v. BROWN                      5509
was of critical importance both at the preliminary hearing and
at the jury trial.” ER 5605-06. In affirming Cooper’s convic-
tion on direct appeal, the California Supreme Court specifi-
cally referred to Taylor’s testimony that he gave Cooper a pair
of Pro-Ked Dude shoes shortly before his escape from prison.
Cooper, 53 Cal. 3d at 797-98.

   Taylor’s statements during the district court habeas pro-
ceedings have been incoherent. State investigators Derek
Pacifico and Don Mahoney conducted a tape-recorded inter-
view of Taylor on April 1, 2004, at Ironwood State Prison.
FER 22-48. At various times during that interview, Taylor
stated that Pro-Keds and P.F. Flyers are the same shoe, that
P.F. Flyers are a particular model of Pro-Keds, that P.F. Fly-
ers and Pro-Keds are different shoes, that P.F. Flyers are
prison-made shoes, and that prison-made shoes are not called
P.F. Flyers. By the end of the interview, Taylor’s story was
that in the morning he gave Cooper a pair of P.F. Flyers,
which are also known as standard prison-issue shoes, and that
later in the day he allowed Cooper to exchange those shoes
for Pro-Keds. He stated that if he could change anything in his
sworn affidavit of January 8, 2004 (I quote this so that the
reader can get the full flavor of Taylor’s incoherence), he
would “distinguish the fact of what I mean right here . . . that
I gave him a pair of pf flyers the pro keds pf flyer pro keds
not the pf flyer not the pro keds ah the pf flyer prison issue.”
FER 47.

   Taylor testified in the district court on June 2, 2004. He tes-
tified that P.F. Flyer shoes are an “everyday, recreational situ-
ation shoe” that was “an institutional-made shoe” also known
as “PIA tennis shoes.” 6/2/04 RT 3-4. He testified that Pro-
Keds, by contrast, were “specifically for the [basketball]
team,” and were “a better shoe.” Id. at 3. He stated that he did
not “understand that the [January 8, 2004] declaration stated
that the only shoes that [he] ever provided to Kevin Cooper
were P.F. Flyers.” Id. at 8. He testified that he signed the dec-
laration that described the shoes as P.F. Flyers because, “The
5510                   COOPER v. BROWN
lango — that’s what I was trying to — that’s the only discrep-
ancy that — from what I said 20 years ago to what I’m saying
now to what I told her. These are also called P.F. Flyers.
They’re — the Pro Ked P.F. Flyers — they’re — that’s just
what they’re called. It’s a lango.” Id. at 12-13. As he was say-
ing these words, he was pointing to a photograph of actual
P.F. Flyers, not prison-manufactured shoes and not Pro-Keds.
Id. at 13; ER 427.

   Taylor testified in the district court that the statements in
his January 8, 2004, declaration had not been written on the
paper when he signed it, and when he initialed each line. 6/
2/04 RT at 34-35, 56-58, 69. The following day, Sandra Coke,
the private investigator who took Taylor’s declaration, testi-
fied that she had been very careful in ensuring that the con-
tents of the declaration accurately reflected what Taylor
intended to say. She testified that she wrote the declaration by
hand in Taylor’s presence, reviewing each line with Taylor as
she wrote it. She denied that Taylor had ever claimed that he
sometimes referred to Pro-Keds as P.F. Flyers or that the term
P.F. Flyers referred to a prison-made tennis shoe. She further
testified that she again met with Taylor approximately two
months after the initial interview, when she showed him the
declaration and informed him that he would likely be called
upon to testify. She stated that Taylor reread the declaration
and stated that “everything was accurate and that he had no
changes, that he was satisfied with the declaration as it was
written.” 6/3/04 RT 92-99, 111.

                d.   District Court Conclusion

   The district court concluded that the failure to provide War-
den Carroll’s information to Cooper was not a material Brady
violation. First, the court wrote that Don Luck’s testimony
(which contradicted Newberry’s testimony) “would not
change the inculpatory nature of the shoeprint evidence. . . .
[I]t was never assumed that the distribution of the shoes was
limited to prison inmates; what mattered was that the shoes
                       COOPER v. BROWN                        5511
were linked to Petitioner.” Dist. Ct., 510 F.3d at 979. Second,
the court wrote that “Mr. Taylor’s credible testimony at the
evidentiary hearing corroborates his trial testimony that he
gave Petitioner a pair of Pro-Keds Dude tennis shoes, which
Mr. Taylor correctly identified by sight, and that Petitioner
never returned those shoes. Mr. Taylor was simply confused
by his interview with [Cooper’s] investigator[.] . . . [T]he
Court concludes therefore that there was no recantation by
Mr. Taylor and that Petitioner had a pair of Pro-Keds Dude
tennis shoes when he escaped from CIM.” Id. at 978.

   The district court was wrong on both counts. First, the dis-
trict misstates the evidence at trial. That the distribution of
Pro-Ked Dudes was “limited to prison inmates” was not
“never assumed.” Quite the contrary — it was “assumed”;
indeed, it was shown by uncontradicted testimony of Stride
Rite executive Michael Newberry. Newberry’s testimony
effectively eliminated the possibility that the shoeprints on the
bloody sheet in the master bedroom and on the spa cover
could have come from anyone other than an escaped prisoner.
The California Supreme Court specifically relied on Newber-
ry’s testimony in affirming Cooper’s conviction and death
sentence. It wrote:

    The Stride Rite Corporation sells Pro Ked tennis
    shoes to the state for use in institutions such as CIM.
    All “Dude” tennis shoes contain the same sole pat-
    tern. The general merchandise manager for Stride
    Rite testified that this pattern is not found on any
    other shoe that the company manufactures nor, to his
    knowledge (which was extensive), on any other
    shoe. The shoes are not sold retail, but only to states
    and the federal government.

Cooper, 53 Cal. 3d at 798.

  Second, Taylor did not give “credible testimony corro-
borat[ing] his trial testimony.” Rather, at the district court
5512                   COOPER v. BROWN
hearing Taylor gave a combination of incoherent and flatly
incredible testimony. Nor did Taylor “correctly identif[y]”
Pro Ked Dudes “by sight.” Quite the contrary — during his
testimony, he pointed at P.F. Flyers and said that they were
Pro Ked Dudes.

   It is still possible that Cooper received Pro-Ked Dudes
from Officer Mason. But neither Officer Mason nor Cooper
can say for certain whether those shoes were, or were not,
Pro-Ked Dudes. The Brady evidence from Warden Carroll,
the testimony of Don Luck, as well as Taylor’s obvious lack
of credibility, substantially increase the probability that Coo-
per was not wearing Pro Ked Dudes during the time he was
in the Lease house.

                  2.   The Bloody Coveralls

   As described in detail above, Lee Furrow’s bloody cover-
alls were important evidence indicating that Furrow and two
or three others may have been the killers. Diana Roper turned
over the coveralls to SBCSD Deputy Eckley on June 9, 1983.
At that time, she told him that she had reason to believe that
Furrow had committed the murders. Deputy Eckley logged
the coveralls into evidence at the Yucaipa Station of SBCSD.
Less than six months later, Deputy Eckley destroyed the cov-
eralls without telling Cooper’s counsel.

   Deputy Eckley testified at trial that he acted alone in dis-
carding the bloody coveralls, and that in so doing he failed to
follow SBCSD procedures for disposing of property. ER
4985-89. On December 1, 1998, Cooper’s investigator discov-
ered a Disposition Report for the coveralls dated December 1,
1983. This report had not previously been disclosed to Coo-
per. ER 3010, 4934. The report stated “destroyed no value
coveralls.” The initials “KS” were written on the bottom right
side of the report. In February 1999, Cooper’s investigator
learned that “KS” was likely to have been Ken Schreckengost,
a now-retired Senior Deputy in the property division of
                      COOPER v. BROWN                    5513
SBCSD. The investigator contacted Deputy Schreckengost,
but Schreckengost refused to speak with him. Schreckengost
told him, “I don’t like [Cooper]. I won’t help him,” and hung
up the phone. ER 3113. Schreckengost told a second investi-
gator, “I know everybody who worked the case, I know all
about it but I’m not going to say nothing. . . . They should
have shot that son of a bitch when he escaped.” ER 4902.

   Deputy Eckley also refused to speak with Cooper’s investi-
gators. He told one investigator that he “could not add any-
thing to the information which was written on the disposition
report.” ER 4917. Eckley told another investigator that he
would not “say anything without his attorney, unless he is
‘drug into court.’ ” ER 4939. He added that although he was
retired from the SBCSD, “he owed them allegiance.” ER
4790.

   An investigator for Cooper contacted Deputy Schrecken-
gost in February 2005. This time, perhaps because the investi-
gator was a former police officer, Deputy Schreckengost
confirmed that the initials “KS” on the Disposition Report
were his. He told the investigator, “If you are trying to help
[Cooper], you are in the wrong place.” Deputy Schreckengost
stated that if proper procedures were followed no property
associated with a murder would ever be destroyed, and that
property with blood on it would have routinely been tested at
least for blood type. ER 4787-89. We now know, based on
Deputy Schreckengost’s 2005 statement, that, contrary to
Eckley’s testimony at trial, Eckley did not discard the cover-
alls on his own. Instead, his action had been approved by his
superior officer, Deputy Schreckengost. The fact that Deputy
Schreckengost had approved the disposal of the bloody cover-
alls was material information that should have been revealed
to Cooper under Brady.

   This information would have impeached Deputy Eckley’s
testimony that he acted alone, and would have identified Dep-
uty Schreckengost as the SBCSD officer responsible for the
5514                   COOPER v. BROWN
disposal. The SBCSD’s lead investigator testified at trial,
based on Deputy Eckley’s testimony, that the reason the cov-
eralls were never processed was “neglect.” 12/19/84 RT 5261.
We now know, based on Deputy Schreckengost’s 2005 state-
ment that his initials were on the Disposition Report, that a
responsible officer of the SBCSD deliberately destroyed
material evidence that should have been provided to Cooper.

   If the prosecution had disclosed to Cooper prior to trial that
Deputy Schreckengost had authorized the destruction of Fur-
row’s bloody coveralls, his counsel could have questioned
him at that time about the circumstances under which he had
put his initials on the Disposition Report. More than twenty
years later, during the district court hearing in April 2005,
Deputy Schreckengost responded “I don’t remember,” “I
don’t know,” or “I have no idea” more than fifty times. 4/1/05
RT 2-71. He purported not to remember anything about the
policy manual or the rules for handling evidence. When
asked, “Do you remember anything about signing off on this
form?” he replied, “You know I don’t. It’s been 23 years.” Id.
at 31.

   Deputy Schreckengost and Deputy Eckley are good friends.
ER 4788. They rode to the district court hearing together.
Both of them understood the value of a fading memory. In
response to one question during the hearing in the district
court, Deputy Schreckengost replied, “You’re talking about
stuff that happened many years ago. I can’t remember what
I had for lunch yesterday.” 4/1/05 RT 68. When his turn
came, Deputy Eckley similarly testified, “I can’t remember
what I ate two weeks ago.” Id. at 103.

  In April 2005, Eckley testified in the district court that he
had thought the story told by Roper when she gave him the
bloody coveralls “was a goofy story.” He testified, “So in
other words there’s holes in the story. When I run it by the
supervisors, we don’t think the story had much credibility.
                        COOPER v. BROWN                       5515
But I was told to take [the coveralls] as evidence and pass
them on which is what I did.” Id. at 151.

   However, in a May 26, 1984, audiotaped interview with
Cooper’s investigator, Deputy Eckley said that he believed
Roper’s story: “She said that this guy had come from prison
and that he has a rap for crimes like murder. I would believe
that part, because the Kellison girls have a tendency or pro-
pensity to marry, live and shack-up with guys from prison.”
He also stated, “And then with my relationship with the
Kellison’s/Roper family I know their involvement in crime, as
far as committing murders as well as giving up murderers.”
The investigator asked, “They’ve done this in the past?” Dep-
uty Eckley replied, “Oh, yeh, they’ve given very good infor-
mation on a murder before. One of their sons try to commit
murder, tried to kill me once. You know, I know the family.
So knowing that what Diana said might have validity to it I
called the supervisor. . . . He told me to take the coveralls . . .
and place [them] in evidence.” ER 5000-01.

   One week after this 1984 interview, Deputy Eckley was
interviewed by SBCSD Detective Woods, who was eager to
learn what Deputy Eckley had said to Cooper’s investigator.
This conversation, which Deputy Eckley did not know was
being recorded, strongly suggests that the SBCSD’s plan was
to pass off Deputy Eckley’s actions as those of an ignorant
deputy. Deputy Eckley told Detective Woods:

    [T]he impression that I tried to leave [Cooper’s
    investigator] Forbush with is that I am so low on the
    Totem pol[e] that homicide could come in there and
    start a fire and I wouldn’t even know it. Okay. [A]nd
    ah you know I’m just a field patrol officer took the
    stuff in, put it in evidence and notified my superiors.
    And whatever homicide and my superiors did I don’t
    really know, I’ve heard you know from hearsay I
    understand they were contacted, but I don’t know.
    Okay. And what I think they are going to do, is try
5516                   COOPER v. BROWN
    and get me on the stand and put a shadow of doubt
    on homicide investigation that they did not use this
    lead. That’s what my impression is I don’t know if
    that’s true or not.

ER 4932, 4967.

   Based on the recently discovered Disposition Report, and
on Deputy Schreckengost’s 2005 admission his initials were
on it, we now know that the prosecution committed two
Brady violations. First, the prosecution should have turned
over to Cooper’s attorneys a copy of the Disposition Report.
Second, the State should have preserved and made available
the coveralls themselves. These two failures severely ham-
pered Cooper’s attorneys in their effort to show that Cooper
was innocent, and that Lee Furrow and his companions were
the true killers.

            3. Blue Shirt and SBCSD Daily Logs

   On June 6, 1983, at 2:41 p.m., a woman unconnected with
the investigation, Laurel Epler, called the SBCSD and
reported that she had found a blue shirt beside Peyton Road
that possibly had blood on it. (Recall that the tan t-shirt was
also found beside Peyton Road, which suggests that the killers
may have decided to shed some of their bloody clothing at
roughly the same time.) SBCSD Deputy Field was dispatched,
and he recovered the shirt that day. ER 3703. The State’s con-
sistent theory of the case was that Cooper had acted alone. If
Cooper could have introduced evidence of a second bloody
shirt found beside Peyton Road, this would have been virtu-
ally conclusive evidence that there had been more than one
killer.

   Cooper’s trial counsel, David Negus, maintains that he was
never given, and never saw, the blue shirt or any document
referring to it. At the 2004-2005 hearing in the district court,
the State produced SBCSD daily logs that contained a five-
                        COOPER v. BROWN                      5517
line reference to the blue shirt. The log for June 6 records the
following at 14:41 (2:41 p.m.): “On Payton and Glenridge,
. . . Laurel Epler reports finding a blue shirt that possibly has
blood on it. UNIT 21D14 HANDLING. . . . EVIDENCE
PICKED UP.” ER 3703. The State contended at the district
court hearing that these daily logs were handed over to Coo-
per’s counsel before the 1983 trial. Negus maintains that he
was never given the daily logs. However, the district court
refused to allow Negus to testify at the 2004-2005 hearing to
rebut the State’s contention that it had given the logs to him.

   It is almost certain that the State did not give the daily logs
to Cooper’s counsel before trial. District Attorney Kottmeier
testified at trial that documents turned over to the defense are
stamped with a page number “relating the number of discov-
ery when that page was given to the defense.” 1/6/85 RT
6555. The daily logs introduced into evidence at the 2004-
2005 hearing have no such page numbers. At the 2004-2005
hearing, Assistant District Attorney Kochis testified that doc-
uments obtained by means of a subpoena would not go
through the D.A.’s office, and therefore would not have page
numbers. 8/13/04 RT 182-84. But the State has been unable
to produce any record indicating that the logs were turned
over to Cooper’s counsel pursuant to subpoena.

   Other evidence also indicates that no part of the daily logs
was disclosed to Cooper before trial. Evidence that a second
shirt stained with blood had been found near the place where
another blood-stained shirt had been found, would have criti-
cally undermined the prosecution’s theory that there was a
single assailant. If Negus had had such evidence, he obviously
would have used it at trial. Yet there is no mention, at any
point during the trial, of a blue shirt, possibly stained with
blood, that had been found beside Peyton Road shortly after
the murders.

   At the 2004-2005 hearing in the district court, the prosecu-
tion argued, and the district court concluded, that the blue
5518                   COOPER v. BROWN
shirt found by Laurel Epler was the same shirt as the tan t-
shirt recovered by Deputy Field. There is no entry in the
SBCSD daily log mentioning the tan t-shirt. The district court
relied on this fact to conclude that the one daily log entry
mentioning a shirt must correspond to the tan t-shirt. There is
absolutely no basis for the district court’s conclusion.

   The district court disregarded the procedures used by the
SBCSD. The daily log, on which Epler’s call was recorded,
is created based on incoming telephone calls. The call intake
person at the SBCSD takes a call, fills out a sheet, and hands
that sheet to a dispatcher who then sends a deputy to respond
to the call. After the deputy has responded, the dispatcher
records the disposition of the call, and the sheet is used to
complete the entry in the daily log. Id. at 57-59. Laurel Epler
called in to report the shirt, and there is therefore an entry in
the daily log recording that call. Epler testified in the 2004-
2005 district court hearing that she recalled that the shirt was
blue and that the location beside Peyton Road where she
found the shirt was different from the location where the tan
t-shirt was found on the following day. 8/26/04 RT 140-48,
154-55, 161, 165, 187, 201-03.

   Deputy Field reported that on the afternoon of June 7,
1983, he participated in a search for physical evidence in the
Peyton Road area. He testified that during this search, some-
one — possibly Sergeant Arthur — brought a tan t-shirt and
an orange towel to his attention. Deputy Field took them into
custody at 5:30 p.m. that day. ER 908, 2780-81. Because the
tan t-shirt was discovered by a SBCSD officer during the
course of a search, there was no telephone call to the SBCSD
dispatcher about that shirt. There was thus no way that a refer-
ence to the tan t-shirt could appear in the daily log.

   The district court denied Cooper the opportunity to develop
the record to learn whether the SBCSD maintained any
records of which documents it handed over to the defense
prior to trial. Further, the district court denied Cooper the
                       COOPER v. BROWN                     5519
opportunity to conduct discovery to learn whether any other
documents relating to the blue shirt, such as evidence tags and
radio logs, were not disclosed prior to trial. See 8/13/04 RT
198-201.

   However, even with the record in its current state, it is now
clear based on the daily logs that the state has just revealed
that there were two shirts, a blue shirt and a tan t-shirt. The
prosecution committed a Brady violation in not turning over
a copy of the SBCSD daily logs that recorded the discovery
of the blue shirt. The prosecution committed a further Brady
violation by not making the blue shirt available to Cooper’s
attorneys.

                        4.   Summary

   The en banc panel granted permission to file a second or
successive application for habeas corpus based on a prima
facie showing that the State violated Brady in not providing
to Cooper Warden Midge Carroll’s information about the ten-
nis shoes issued by the prison. Now, after the 2004-2005 dis-
trict court hearing, we know that there were numerous Brady
violations. First, the State violated Brady by not providing
Warden Carroll’s information. Second, the State violated
Brady by not providing a copy of the Disposition Report with
Deputy Schreckengost’s initials on it, and by not preserving
and making available Lee Furrow’s bloody coveralls. Third,
the State violated Brady by not providing a copy of the
SBCSD daily logs showing Epler’s call reporting that she had
found a blue shirt, and by not preserving and making the shirt
available.

   Given the weakness of the evidence against Cooper, if the
State had given Cooper’s attorneys this exculpatory evidence
it is highly unlikely that Cooper would have been convicted.
Thus, based on the State’s Brady violations, Cooper would be
able to make a showing of actual innocence under either the
standard of Schlup or of 28 U.S.C. § 2244(b)(2)(B)(ii).
5520                    COOPER v. BROWN
  III.    Response to the Concurrence in the Denial of the
               Petition for Rehearing En Banc

   The concurrence in the denial of the petition for rehearing
en banc misunderstands the bases for my dissent; makes
incorrect and misleading statements about the evidence in the
trial record; and mistakenly states that the evidence of Coo-
per’s guilt at trial was “overwhelming.”

         A.   Misunderstanding the Bases for the Dissent

   The concurrence argues that I am merely rehashing evi-
dence and issues that have long been known to everyone
(“from day one”), and that I have “improperly marshal[ed] the
facts in the light most favorable to Kevin Cooper.” Conc. at
5534. In part, this is a legal argument, contending that Cooper
has not satisfied the standard for a second or successive
habeas petition under § 28 U.S.C. § 2244(b)(2). In part, this
is an argument almost invariably made in long-running crimi-
nal cases, contending that so many courts have gone over this
case so many times that we can be confident that justice has
been done.

   On the contrary, there are two important claims, based on
newly available evidence, in Cooper’s current application for
habeas corpus. Both claims satisfy the requirements of
§ 2244(b)(2). And both claims seriously undermine any confi-
dence that justice has been done.

   The first claim is that the State introduced false evidence at
trial in violation of Mooney and Napue. The en banc court
directed the district court to test Cooper’s blood on the t-shirt
for EDTA. The district court flouted that direction. If the
EDTA testing had been properly performed, there would
likely be important new evidence of evidence tampering by
state actors. Even based on the EDTA testing that has so far
been performed, there is strong evidence that Cooper’s blood
was planted. Further, new evidence of evidence tampering
                       COOPER v. BROWN                      5521
appeared during the district court hearing when it was discov-
ered that vial VV-2, which was supposed to contain only Coo-
per’s blood, contained blood with the DNA of two or more
people. The district court refused to acknowledge the signifi-
cance of this new evidence, and refused to allow any investi-
gation into the circumstances that might have led to the blood
of a second person being placed in vial VV-2.

   Evidence available from the EDTA testing that has been
done so far, and new evidence of evidence tampering con-
nected with vial VV-2, substantially increases the likelihood
that the State presented false evidence at trial in violation of
Mooney and Napue. Evidence that would be available if fur-
ther EDTA testing were performed may well increase that
likelihood still further. The false evidence at trial includes
Josh’s two recorded statements, the State’s analysis of the
blood contained in A-41, the Pro Ked Dude shoeprints pur-
portedly found in the Ryen and Lease houses, the cigarettes
and tobacco purportedly found in the Ryens’ station wagon,
and the hatchet sheath and button purportedly found in the
Bilbia bedroom in the Lease house.

   The second claim is that the State failed to reveal exculpa-
tory evidence in violation of Brady. Cooper’s Brady claims
based on new evidence are the failure to reveal Warden Car-
roll’s information that the prison issued no shoes to prisoners
that were available only in prisons; the failure to turn over the
Disposition Report showing that Senior Deputy Schrecken-
gost approved Deputy Eckley’s discarding of Lee Furrow’s
bloody coveralls; and the failure to turn over daily logs show-
ing the SBCSD took into custody a blue shirt that possibly
had blood on it, and that there had been a report to the
SBCSD shortly after midnight on the night of the murders of
a white station wagon with wood sides, carrying three young
males. The new evidence showing the second and third Brady
violations casts new light on what had previously been known
— that Deputy Eckley had discarded the bloody coveralls
without testing them and without alerting Cooper’s attorneys,
5522                   COOPER v. BROWN
and that the SBCSD contended that a bloody blue shirt was
never taken into custody. Based on the new evidence, we now
know that the failure to make available to Cooper the bloody
coveralls and blue shirt were also Brady violations.

   If either of the above claims is valid, Cooper has a newly
available claim of innocence under Schlup or 28 U.S.C.
§ 2244(b)(2)(B). Once such a claim of innocence is properly
before the district court, all of the evidence in the record must
be considered, including all of the evidence previously known
to the parties. See Carriger, 132 F.3d at 478. Rather than “im-
properly marshal[ing] that evidence in the light most favor-
able to . . . Cooper,” I have described that evidence
scrupulously and at length.

          B.   Incorrect and Misleading Statements

   The concurrence makes incorrect and misleading state-
ments about the evidence in the trial record. The statements
include the following:

   (1) The concurrence states that Cooper “admitted being
[in the Lease house] within an hour of the murders.” Conc. at
5541. This statement is incorrect. Sunset on June 4, 1983, was
at 7:59 p.m. 1/22/85 RT 6874. Cooper testified that he waited
until dark to leave the Lease house, and that he left the house
right after finishing a telephone call to his former girlfriend,
Diane Williams. 1/7/85 RT 5828-31. Telephone records show
that the call to Williams ended at 8:30 p.m. It is impossible
to fix a precise time for the murders, but it is likely that they
took place quite late that night. The Ryens and their house
guest, Chris Hughes, had gone to a barbeque that evening.
According to a neighbor, they returned to the house sometime
between 9:00 and 9:30 p.m. 10/30/84 RT 2758. Josh
recounted that after the return to the house he and Chris
stayed awake talking and looking at magazines, while his
father stayed up watching television. 12/13/84 RT 4952-54.
                       COOPER v. BROWN                     5523
Josh recounted that he and Chris were wakened from their
sleep.

   (2) The concurrence states that “a bloodstained rope simi-
lar to the one in the Ryen’s driveway” was found in the Lease
house. Conc. at 5541, 5542. This statement is highly mislead-
ing. There were two different ropes. One was in the driveway
of the Ryen house. The other was in the closet of the Bilbia
bedroom in the Lease house. The parties stipulated that “one
of the ropes had a center cord and the other did not.” 2/5/85
RT 7694.

   (3) The concurrence states that there were “signs of blood
in the bathroom.” Conc. at 5541. This statement is highly mis-
leading. A large horizontal band on the sides of the shower in
the bathroom of the Bilbia bedroom tested positive for
Luminol. For reasons explained above, the likely basis for the
positive test is the bleach used by Katherine Bilbia in cleaning
the shower.

   (4) The concurrence states that there were “hairs consis-
tent with the victims’ hair in the drain” in the Lease house.
Conc. at 5541. This statement is misleading. The hairs found
in the drain were examined only for shape and color. They
were never subjected to mitochondrial DNA testing. Further,
we know that the Ryen children’s maternal grandmother had
owned the Lease house a few years before, and that the chil-
dren had stayed with her in the house. Indeed, Josh specifi-
cally testified that he had taken showers in the house. 12/
13/84 RT 4934-35.

   (5) The concurrence states that “[t]he prosecution never
suggested that Pro-Keds [sic] Dudes were only distributed to
prisons.” Conc. at 5541. This statement is incorrect. In its
opening statement to the jury, the prosecution emphasized
that the shoes “were supplied strictly for prison use within the
State of California and were unavailable for retail stores
within California.” 10/23/84 RT 2281. Michael Newberry, a
5524                   COOPER v. BROWN
Stride Rite executive, then testified at trial that Pro Ked
Dudes were sold only to prisons and institutions. In its closing
statement, the prosecution again emphasized that Cooper
wore a “Pro Ked tennis shoe, a tennis shoe that you can’t pur-
chase in a store anywhere in this country; a tennis shoe that
is manufactured only for institutions; a tennis shoe such as
this which was sent to state prison in Chino[.]” 2/7/85 RT
7749. It continued, “Mike Newberry knows these aren’t sold
on the street.” 2/7/85 RT 7752.

   (6) The concurrence states that Cooper “had a prison-
issued jacket with buttons like the button found on the rug in
the bedroom of the Lease house where he stayed.” Conc. at
5541. This statement is highly misleading. The problem lies
in its use of the word “like.” As explained above, the button
found in plain view near the closet in the Bilbia bedroom was
probably planted by the SBCSD. One of the reasons for
believing that the button was planted was that it was not the
same color as the buttons on Cooper’s prison jacket. The but-
ton found in the bedroom was green, and would have come
from a green prison-issued jacket. There was uncontradicted
testimony at trial from Cooper, as well as corroborating testi-
mony from a prison official, that Cooper had a brown or tan
prison jacket.

   (7) The concurrence states that “Cooper’s expert agreed
that the person who deposited A-41 on the wall of the hallway
in the Ryen house was African-American.” Conc. at 5541.
This statement is highly misleading. Cooper’s expert, Dr.
Edward Blake, testified at trial that test results obtained from
blood spot A-41 indicated that blood in the spot came from
someone of African-American descent. 1/30/85 RT 7405,
7409. However, when he so testified Dr. Blake was relying on
tests performed on A-41 by SBCSD criminologist Daniel Gre-
gonis. As discussed above, there is a strong likelihood that
Gregonis falsified the results of those tests. During trial, Coo-
per’s counsel forced Gregonis to admit that earlier in the trial
                       COOPER v. BROWN                     5525
he had repeatedly testified untruthfully about his test results
for A-41. ER 746.

C.   Incorrect Statement that Evidence at Trial of Cooper’s
                Guilt Was “Overwhelming”

   The concurrence embraces the opinion of the three-judge
panel denying Cooper’s application for habeas corpus. Conc.
at 5533-34. The last paragraph of that opinion states that the
“evidence of Cooper’s guilt was overwhelming.” Cooper, 510
F.3d at 887. This is incorrect. In fact, the evidence of Coo-
per’s guilt at trial was quite weak. That weakness led to a vio-
lation of Cooper’s constitutional right to due process under
Beck v. Alabama, 447 U.S. 625 (1980). The evidence against
Cooper at trial was so weak that his counsel thought there was
a good chance the jury would acquit him outright. The trial
judge indicated that, in his view, the evidence merited a
second-degree as well as a first-degree murder instruction. He
said, just before the end of trial, “Just for you to chew on, it
appears to me that we’re going to have to have instructions on
Murder One and Two but not manslaughter.” 1/24/85 RT
7135. He tried to persuade Cooper’s attorneys to accept a sec-
ond degree instruction, saying that omitting a second degree
instruction “may well inure to you[r] detriment. They could
find first degree, possibly. Otherwise they might only find
second degree.” 1/28/85 RT 7264.

   But because the evidence against Cooper was so weak,
Cooper’s attorney thought it worth a gamble. In order to elim-
inate the possibility of a compromise verdict and to increase
the chance of acquittal, Cooper’s attorneys refused to accept
a second degree murder instruction:

     Mr. Negus [Cooper’s attorney]: Mr. Cooper and I
     both agreed that we don’t want a second degree
     instruction. Correct

     Mr. Cooper:    That’s true.
5526                   COOPER v. BROWN
    The Court:    What this does, among other things,
                  Mr. Cooper, it prevents the jurors from
                  compromising, I suppose.

    Mr. Negus:     That’s what we don’t want. . . . We
                   want them to go on the testimony. It is
                   first degree or it is nothing.

1/28/85 RT 7264. The instructions that went to the jury con-
tained only a first degree murder instruction.

   The jury deliberated for seven days before returning a
guilty verdict, and deliberated for four more days before
returning a death penalty verdict. Many years later, five jurors
wrote to Governor Schwarzenegger asking that he grant clem-
ency. One of those jurors wrote:

       There are so many unanswered questions that we
    may never know. Why did Josh not recognize Mr.
    Cooper? Why were there no fingerprints found
    where the evidence showed there should have been?
    Why wasn’t information about the station wagon fol-
    lowed up on? What weren’t the three Mexicans
    located and interviewed? Why with so much blood,
    was only one drop of Mr. Cooper’s blood found?
    Why did the prosecution cover up evidence? Why
    was the jury not shown the photograph of Jessica
    Ryen clutching hair? Why wasn’t the hair tested?
    Why wasn’t the jury told about the convicted mur-
    derer’s bloodied coveralls turned into the police?
    Why did the police destroy those coveralls? Why
    wasn’t the found beer can ever tested for saliva?
    These are just some of the many questions I have
    had over the years.

App. in Suppt. of Mo. to File S. or S. Application, Vol. 7, tab
145.
                       COOPER v. BROWN                        5527
  In Beck v. Alabama, the Supreme Court held that due pro-
cess requires that a lesser-included offense instruction be
given in a capital case:

    [W]hen the evidence unquestionably establishes that
    the defendant is guilty of a serious, violent offense—
    but leaves some doubt with respect to an element
    that would justify conviction of a capital offense—
    the failure to give the jury the “third option” of con-
    victing of a lesser included offense would seem inev-
    itably to enhance the risk of an unwarranted
    conviction. Such a risk cannot be tolerated in a case
    in which the defendant’s life is at stake.

447 U.S. at 637 (emphasis added). Beck requires the trial
court to instruct sua sponte on a lesser-included offense in a
capital case when evidence would support such a verdict. Cla-
bourne v. Lewis, 64 F.3d 1373, 1379-80 (9th Cir. 1995).

   “Waivers of constitutional rights not only must be volun-
tary but must be knowing, intelligent acts done with sufficient
awareness of the relevant circumstances and likely conse-
quences.” Brady, 397 U.S. at 748 (emphasis added). The
requirement of a knowing and intelligent waiver extends to
Beck claims. Spaziano v. Florida, 468 U.S. 447, 457 n.6
(1984).

   Cooper waived his right under Beck to a lesser-included
second degree murder instruction only after Negus, his coun-
sel, misinformed him about the law and about the “likely con-
sequences” of foregoing that instruction. At the end of the
trial, the judge stated that he was “duty bound” under the law
to instruct on second degree murder, despite Cooper’s attor-
ney’s desire to forgo the instruction. The following open-
court colloquy then took place, during which Cooper waived
his right to a second degree instruction:

    Mr. Negus (defense counsel): . . . Mr. Cooper and I]
    have discussed between ourselves that the only role
5528                   COOPER v. BROWN
    that I could see a second degree verdict playing in
    this particular case is to give a jury a compromise
    verdict.

       I also informed you [i.e., Cooper] that as far as the
    eligibility for the penalty phase in this particular case
    is concerned, according to the present law as it is
    interpreted by—at least by most of the courts, it says
    in the statute that a verdict of second degree is the
    same as a first degree if you find two second
    degrees, then we’re into the penalty phase. In order
    not to encourage a compromise verdict, I believe that
    it is in your best interest to only give the jury two
    choices: First degree or nothing. Do you agree to do
    that?

    Mr. Cooper: Yes.

    The Court: Do you join in the waiver?

    Mr. Negus: I certainly do.

    The Court: All right, I accept it.

2/5/85 RT 7711-12; ER 260-261 (emphasis added). Thus,
Cooper waived his second-degree murder instruction based on
his counsel’s statement that he was death-eligible whether the
jury convicted him of first-degree or second-degree murder.

   If Negus had been right about California law, it made sense
to waive the second-degree murder instruction. But Negus
was wrong. A conviction for second-degree murder can never
support the death penalty under California law, no matter how
many victims there are. On Cooper’s direct appeal, the Cali-
fornia Supreme Court acknowledged that his trial counsel’s
statement of California law was wrong. Cooper, 53 Cal. 3d at
828.
                       COOPER v. BROWN                      5529
   Because Cooper was misinformed by his attorney about the
consequences of foregoing the second-degree murder instruc-
tion, his waiver of his due process right under Beck was
clearly invalid. Cooper specifically cited Beck in his first fed-
eral application for habeas corpus. However, the district court
failed to mention Cooper’s Beck claim in denying his first
application. On appeal, the three-judge panel of this court
rejected his Beck claim by a vote of two to one. Cooper, 255
F.3d at 1110-11, 1114-15. One of the two judges held that
Cooper had failed properly to raise the claim in his applica-
tion, even though he had specifically cited Beck. The other
held that he had properly raised the claim, and that his due
process rights under Beck had been violated, but that the error
was harmless. The third judge voted to grant the writ. He
would have held that Cooper properly raised his Beck claim,
that his due process rights under Beck had been violated, and
that the error was not harmless. An en banc call of the panel’s
decision failed.

   We cannot now go back to revisit our earlier decision on
Cooper’s due process claim under Beck, for it was raised and
rejected in his earlier federal habeas application. 28 U.S.C.
§ 2244(b)(1). But the background of his Beck claim, and the
fate of that claim, make two things clear. First, contrary to
what the concurrence says, the evidence against Cooper at
trial was not “overwhelming.” On the contrary, it was so weak
that it led Cooper’s counsel to gamble on getting an outright
acquittal. Second, contrary to what the concurrence suggests,
there is no way to be confident that justice has been done in
this case.

                       IV.   Conclusion

   Doug, Peggy and Jessica Ryen, and Chris Hughes, were
horribly killed. Josh Ryen, the surviving victim, has been
traumatized for life. The other members of the Ryen family,
and the surviving members of the Hughes family, have also
5530                   COOPER v. BROWN
been traumatized for life. The criminal justice system has
made their nightmare even worse.

   San Bernardino County Sheriff’s Department investigators
were confronted with a horrifying multiple murder, far worse
than any that had previously occurred in the county. They had
an obvious suspect, an escaped prisoner who had stayed for
two days at a house 125 yards away from the murder victims.
They were under heavy pressure from the news media from
the very first moment of their investigation. They drew what
seemed, at the beginning, a sensible conclusion — that Kevin
Cooper, the escaped prisoner, was the murderer. They drew
that conclusion by the end of the first day of their investiga-
tion, and from that time forward they organized their investi-
gation around it.

  Once SBCSD investigators drew that conclusion, they
manipulated and planted evidence in order to convict Cooper.
In the course of their investigation, they discounted, disre-
garded, and discarded evidence pointing to other killers. Their
decision to close their eyes early in the investigation to the
possibility that someone other than Kevin Cooper might be
guilty has led us to the situation in which we find ourselves
today.

  Unfortunately, the district court made things worse. After
our en banc panel granted Cooper permission to file a second
habeas application, the district court obstructed and impeded
Cooper and his lawyers in almost every way imaginable.

   Kevin Cooper has now been on death row for nearly half
his life. In my opinion, he is probably innocent of the crimes
for which the State of California is about to execute him. If
he is innocent, the real killers have escaped. They may kill
again. They may already have done so.

  We owe it to the victims of this horrible crime, to Kevin
Cooper, and to ourselves to get this one right. We should have
                       COOPER v. BROWN                      5531
taken this case en banc and ordered the district judge to give
Cooper the fair hearing he has never had.



WARDLAW, Circuit Judge, dissenting from the denial of
rehearing en banc, joined by PREGERSON, REINHARDT,
THOMAS, and BERZON, Circuit Judges:

   Public confidence in the proper administration of the death
penalty depends on the integrity of the process followed by
the state. See Furman v. Georgia, 408 U.S. 238, 299 (1972)
(Brennan, J., concurring) (“[I]t is our society that insists upon
due process of law to the end that no person will be unjustly
put to death, thus ensuring that many more of those sentences
will not be carried out.”). So far as due process is concerned,
twenty-four years of flawed proceedings are as good as no
proceedings at all.

   We authorized Kevin Cooper to file his second or succes-
sive habeas petition so that the district court could resolve the
problem so ably articulated by Judge Silverman: “Cooper is
either guilty as sin or he was framed by the police. There is
no middle ground.” Cooper v. Woodford, 358 F.3d 1117,
1124 (9th Cir. 2004) (en banc) (Silverman, J., concurring in
part and dissenting in part). Instead, through a series of errors
accurately described by Judge Fletcher in his dissent, the dis-
trict court precluded Cooper from having his last day in court.
As Judge Fletcher states, the district court “imposed unrea-
sonable conditions on the testing the en banc court directed;
refused discovery that should have been available as a matter
of course; limited testimony that should not have been lim-
ited; and found facts unreasonably, based on a truncated and
distorted record.” Fletcher Dissent at 5433.

   Because of the district court’s erroneous rulings and failure
to follow the express direction of our en banc court, regretta-
bly, we still do not know the answer to Judge Silverman’s
5532                   COOPER v. BROWN
query. See also Cooper v. Brown, 510 F.3d 870, 1004 (9th
Cir. 2007) (McKeown, J., concurring) (“I . . . am troubled that
we cannot, in Kevin Cooper’s words, resolve the question of
his guilt ‘once and for all.’ ”). Granting rehearing en banc and
remanding for a full and fair evidentiary hearing may not have
resolved the question of guilt or innocence, but it most cer-
tainly would have given us confidence that Cooper received
his due opportunity to prove the innocence he has insisted
upon since his arrest. I therefore respectfully dissent from the
denial of rehearing en banc.



FISHER, Circuit Judge, dissenting from denial of rehearing
en banc, joined by KOZINSKI, Chief Judge, PREGERSON,
GRABER and BERZON, Circuit Judges:

   I generally agree with Judge Fletcher that we should have
taken this case en banc to require the factual inquiry the previ-
ous en banc court expected to occur.



REINHARDT, Circuit Judge, dissenting from the denial of
rehearing en banc:

   I concur in Judge Fletcher’s thorough and highly persuasive
dissent, as well as in Judge Wardlaw’s pithy summary of the
judicial failures that infect this case. I would add, however,
that the failures are not solely those of the district court. Our
own handling of the matter, some of which has been made
public and some of which has not, leaves much to be desired,
and is a cause of considerable regret. There is no purpose,
however, to looking backward at this point. What matters is
that we have an obligation to afford Kevin Cooper a full and
fair judicial hearing, and that once again we fail. By denying
en banc review, we add to the prior systemic judicial malfunc-
tions, and this time, we do so under a cloak of secrecy.
                       COOPER v. BROWN                     5533
   I have on numerous occasions urged that we disclose the
names of judges who vote for and against rehearing cases en
banc. Spears v. Stewart, 283 F.3d 992, 997 (9th Cir. 2002)
(Reinhardt, J., dissenting from denial of en banc review); In
re Silicon Graphics Inc. Securities Litigations, 195 F.3d 521,
523-24 (9th Cir. 1999) (Reinhardt, J., dissenting from denial
of en banc review); United States v. Koon, 45 F.3d 1303,
1308-10 (9th Cir. 1995) (Reinhardt, J., dissenting from denial
of en banc review); Brewer v. Lewis, 997 F.2d 550, 556 (9th
Cir. 1993) (Reinhardt, J., dissenting from denial of en banc
review); Elder v. Holloway, 984 F.2d 991, 1001 (9th Cir.
1993) (Reinhardt, J., dissenting from denial of en banc
review); Harris v. Vasquez, 949 F.2d 1497, 1539-40 (9th Cir.
1990) (Reinhardt, J., dissenting from denial of en banc
review). Here, once again, the vote is extremely close, closer
than the list of dissenters would suggest. I believe that as
judges we have an obligation to let the public know how we
vote on critical issues. The public, the legal academy, our col-
leagues on other courts, and appointing authorities have a
right to judge us based on our performance on the bench. In
this case, in particular, I believe that public disclosure is
important. Revealing how we voted would provide informa-
tion that would be of interest to those who follow the course
of our circuit law and who have drawn certain assumptions
about the jurisprudence of various judges that sometimes are
unwarranted. Most important, this is a case in which a man’s
life is at stake. Kevin Cooper may or may not be guilty, but
serious flaws in our legal system have been exposed. Whether
to go en banc or not is a matter of judicial discretion. An en
banc review by our court would surely do no harm. Nor
would revealing the names of those who agree and disagree
with affording this capital defendant a final protection before
sending him on his way to execution by the state.



RYMER, Circuit Judge, concurring:

  I concur in the court’s order declining to rehear this case en
banc. The panel opinion explains why we affirmed denial of
5534                     COOPER v. BROWN
the writ, Cooper v. Brown, 510 F.3d 870 (9th Cir. 2007)
(Cooper IV), so I write now only to highlight the main reasons
I agree with the court’s decision and not the dissents from
failure to take the case en banc. I take particular issue with
Judge Fletcher’s dissent because:

   1. The dissent improperly marshals the facts in the light
most favorable to Kevin Cooper, yet the evidence was
resolved against Cooper at trial — after he took the stand and
testified — and at each step of post-conviction proceedings.
The dissent also approaches the issues as if they were new,
yet the same issues have been on the table since day one
(except for DNA testing which didn’t exist at the time and
which has turned out to be inculpatory). This includes Josh
Ryen’s statements; handling the drop of blood A-41; the pres-
ence of three strangers at the Canyon Corral Bar; that three
white men were seen driving on the road leading away from
the Ryen house; Cooper’s tennis shoes and whether they were
Pro-Keds Dudes or left the impressions made at the Lease
house as well as at and near the Ryen house; the bloody cov-
eralls that were linked to Lee Furrow and were destroyed by
law enforcement; where in the Lease house the hatchet sheath
was found; whose blood was on a tan T-shirt found along the
road; cigarette butts in the Ryen station wagon that were
linked to Cooper; if there were a blue shirt and what happened
to it; and police incompetence, mishandling of evidence, and
chain of custody problems. All were known at the time of trial
and have been litigated in one forum or another, unfavorably
to Cooper, for the last 24 years.

   2. The dissent ignores the rules that Congress established
for federal habeas review of state criminal judgments in the
Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA). Cooper’s petition is a successive federal habeas
corpus application that was preceded by appeals through the
California courts, post-conviction petitions in state and federal
court, and evidentiary hearings in both state and federal court.1
                                          (Text continued on page 5536)

  1
   Cooper’s February 19, 1985 judgment of conviction, and sentence to
death on May 15, 1985, was affirmed by the California Supreme Court.
                            COOPER v. BROWN                            5535
People v. Cooper, 53 Cal.3d 771, 837, 281 Cal.Rptr. 90, 129 (1991). The
United States Supreme Court denied a petition for certiorari, Cooper v.
California, 502 U.S. 1016 (1991). Cooper’s first federal application, sub-
sequently amended and supplemented, was filed August 11, 1994, and
denied August 25, 1997 following an evidentiary hearing. 92-CV-427,
Doc. No. 165. We affirmed, Cooper v. Calderon, 255 F.3d 1104 (9th Cir.
2001) (Cooper I); denied Cooper’s PFR/PRFEB; and his petition for a writ
of certiorari was denied, 537 U.S. 861 (2002). Cooper filed a second fed-
eral application on April 20, 1998 raising a claim related to the Koon
statement, which we construed as an application for authorization to file
a second or successive petition, and denied. Cooper v. Calderon, 274 F.3d
1270 (9th Cir. 2001) (Cooper II). Cooper sought to file another successor
application that involved DNA testing and tampering, which we denied,
Cooper v. Calderon, No. 99-71430 (9th Cir. Feb. 14, 2003, April 7, 2003)
(orders noting that DNA tests to which the state and Cooper agreed do not
exculpate him, nor were there newly discovered facts establishing his
innocence, and denying PFR based on asserted deficiencies in the testing
and tampering). Meanwhile, Cooper filed seven petitions in the California
Supreme Court together with a writ of mandate and various motions, a
habeas petition in the San Diego County Superior Court, and six other
petitions for a writ of certiorari in the United States Supreme Court as well
as two petitions for habeas corpus, each of which was denied. On October
22, 2002 Cooper filed a motion for mitochondrial DNA testing of hairs,
and on June 16, 2003 for testing of the tan T-shirt, to show tampering.
These were denied following an evidentiary hearing in the state court that
found no tampering. Another petition in the California Supreme Court
raised essentially the same claims as asserted in this application: actual
innocence, tampering with evidence, failure to disclose exculpatory evi-
dence, offering unreliable eye witness testimony of Josh Ryen, and deny-
ing Cooper effective assistance of counsel during post-conviction DNA
proceedings; the supreme court denied all claims on the merits on Febru-
ary 5, 2004, and also denied as untimely those having to do with evidence
tampering, failure to disclose exculpatory evidence, submission of false
testimony to the jury, and offering Joshua Ryen’s unreliable testimony. On
February 6, 2004, Cooper filed another application to file a successive
application, which was initially denied, Cooper v. Woodford, 357 F.3d
1019 (9th Cir. 2004), withdrawn, 357 F.3d 1054 (Editor’s Note Feb. 8,
2004), but was later granted when this court reheard the application en
banc, Cooper v. Woodford, 358 F.3d 1054, 1117 (9th Cir. 2004) (Cooper
III). As authorized by Cooper III, Cooper filed his third application in the
district court April 2, 2004. The district court held an evidentiary hearing
5536                       COOPER v. BROWN
At this stage, AEDPA requires federal courts to presume that
factual determinations by state courts are correct absent clear
and convincing evidence to the contrary. 28 U.S.C.
§ 2254(e)(1).2 This applies to determinations adverse to Coo-
per on police tampering with A-41 and cigarette butts, the
presence of three men at the Canyon Corral, and tampering
with the tan T-shirt. AEDPA also precludes federal courts
from granting habeas relief when a state court has adjudicated
the merits of a claim raised in a federal petition and the state
court’s adjudication is neither contrary to, nor an unreason-
able application of, federal law as determined by the United
States Supreme Court. § 2254(d).3 This applies to state court
determinations on Cooper’s claim of actual innocence, evi-
dence tampering, Josh Ryen’s statements, destruction of the
bloody coveralls, the blue shirt, and failure to disclose excul-
patory evidence.

at which 42 witnesses testified, and denied the writ. See Cooper IV,
Appendix A. It is this ruling that is the subject of this appeal.
   2
     All references are to Title 28 of the U.S. Code Section 2254(e)(1) pro-
vides:
     (e)(1) In a proceeding instituted by an application for a writ of
     habeas corpus by a person in custody pursuant to the judgment
     of a State court, a determination of a factual issue made by a
     State court shall be presumed to be correct. The applicant shall
     have the burden of rebutting the presumption of correctness by
     clear and convincing evidence.
  3
    Section 2254(d) provides:
    (d) An application for a writ of habeas corpus on behalf of a per-
    son in custody pursuant to the judgment of a State court shall not
    be granted with respect to any claim that was adjudicated on the
    merits in State court proceedings unless the adjudication of the
    claim—
         (1) resulted in a decision that was contrary to, or involved an
         unreasonable application of, clearly established Federal law,
         as determined by the Supreme Court of the United States; or
         (2) resulted in a decision that was based on an unreasonable
         determination of the facts in light of the evidence presented
         in the State court proceeding.
                            COOPER v. BROWN                            5537
   AEDPA further provides that federal courts must dismiss
claims that the petitioner has presented in a prior application.
§ 2244(b)(1).4 This includes handling of A-41; the Koon state-
ment; destruction of the bloody coveralls; and planting evi-
dence, or manipulating tests, on cigarette butts. AEDPA
likewise requires dismissal of claims for which the factual
predicate could have been discovered before and that, if
proved and viewed in light of the evidence as a whole, would
be sufficient to establish by clear and convincing evidence
that, but for constitutional error, no reasonable factfinder
would have found the petitioner guilty of the underlying
offense. § 2244(b)(2)(B)(i)-(ii).5 This includes the blue shirt
and daily log; cigarette butts and their testing; Josh Ryen’s
statements; the three men at the Canyon Corral; Lee Furrow
and the bloody coveralls; destruction of the coveralls; and the
hatchet sheath.6
  4
   Section 2244(b)(1) provides:
     (b)(1) A claim presented in a second or successive habeas corpus
     application under section 2254 that was presented in a prior
     application shall be dismissed.
  5
    Section 2244(b)(2) provides:
      (b)(2) A claim presented in a second or successive habeas corpus
      application under section 2254 that was not presented in a prior
      application shall be dismissed unless—
          (A) the applicant shows that the claim relies on a new rule
          of constitutional law, made retroactive to cases on collateral
          review by the Supreme Court that was previously unavail-
          able; or
          (B)(i) the factual predicate for the claim could not have been
          discovered previously through the exercise of due diligence;
          and
         (ii) the facts underlying the claim, if proven and viewed in
         light of the evidence as a whole, would be sufficient to estab-
         lish by clear and convincing evidence that, but for constitu-
         tional error, no reasonable factfinder would have found the
         applicant guilty of the underlying offense.
  6
    Even if Schlup v. Delo, 513 U.S. 298 (1998), rather than AEDPA,
applies to actual innocence for purposes of gateway claims, the question
5538                        COOPER v. BROWN
   As the dissent pays no attention, and gives no deference, to
state court determinations, and reaches the merits of claims
without regard to whether AEDPA mandates their dismissal,
the picture it paints is quite different from the canvas that is
actually before us.

   3. In lieu of AEDPA, the dissent starts with the false
premise that the district court “flouted” this court’s “direc-
tion” (in our en banc opinion authorizing Cooper to file his
successive habeas application) to perform EDTA and mito-
chondrial DNA testing.7 The district court did no such thing;

would be whether, in light of all the evidence, including reliable new evi-
dence, it is more likely than not that no reasonable juror would have found
Cooper guilty beyond a reasonable doubt. Following an evidentiary hear-
ing the district court found that, to the extent there was new evidence, it
was incredible, unreliable or unpersuasive with respect to all claims in the
petition, that neither EDTA nor mitochondrial DNA tests showed inno-
cence or undermined evidence of Cooper’s guilt, and that the showing of
actual innocence was insufficient to avoid procedural bars. The evidence
supports these findings, therefore Cooper cannot pass through to other
claims by means of either § 2244(b)(2)(B)(i)-(ii), or Schlup.
   7
     Cooper III, 358 F.3d at 1124. Having noted Cooper’s position that the
question of his innocence could be answered “once and for all” by mito-
chondrial testing of blond hairs in Jessica Ryen’s hands and testing for the
presence of the preservative agent EDTA on the tan t-shirt, Cooper III also
observed: “The district court may be in a position to resolve this case very
quickly. As soon as Cooper’s application is filed, it should promptly order
that these two tests be performed in order to evaluate Cooper’s claim of
innocence.” Id.
   Given the posture of the case as it was before the en banc panel, how-
ever, I disagree with the dissent’s implicit assumption that this court could
have “directed” the district court to conduct the two tests. The only issue
before the en banc panel was whether Cooper should be allowed to file a
successive application for habeas corpus under AEDPA. 28 U.S.C.
§ 2244(b)(3)(A); Cooper III, 358 F.3d at 1123 (“We hold only that Cooper
has made out a prima facie case that entitles him to file a second or suc-
cessive application.”). Once this court authorized the application to be
filed, it was up to the district court to decide in the first instance whether
any of the claims — including those involving EDTA and mitochondrial
DNA testing — could go forward, and how to deal with them. See 28
U.S.C. § 2244(b)(4). Its decision is, of course, subject to appeal and those
issues are now properly before us. But our review is guided by AEDPA,
not by a mistaken assumption about the scope of our prior mandate.
                         COOPER v. BROWN                     5539
it did precisely what Cooper III suggested that it do. Between
April 2, 2004 (when Cooper filed his application pursuant to
our authorization) and April 1, 2005, the district court held a
tutorial on testing for the presence of EDTA,7 requested sub-
missions on a variety of testing-related issues which the par-
ties provided after consulting with their experts, participated
in numerous hearings and conferences over a three-month
period to develop a protocol, ordered the two tests to be con-
ducted, resolved problems that came up during the process,
analyzed the results, and issued a thoughtful 159-page ruling
that discusses in meticulous detail all aspects of the testing as
well as each claim in Cooper’s petition.

   4. The district court did the job it was required to do
under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
U.S. 579, 589 (1993) — determine whether EDTA testing is
scientifically valid. The district court concluded that the anal-
ysis by Cooper’s expert did not pass muster. There is no evi-
dence that the methodology Cooper’s expert espoused has
been, or can be, tested. No other scientists regularly perform
this kind of testing. There are no industry standards regarding
proper testing protocol, and we have no idea how the history
of each specimen’s exposure to environmental EDTA will
affect the sample and, in turn, the testing. There is no “nor-
mal” base level of EDTA. EDTA testing has only been
offered to courts on two occasions, and in the one proceeding
in which it was challenged, Cooper’s expert was involved and
both his qualification, and his EDTA testing, were rejected as
biased and flawed. Thus, the district court appropriately exer-
cised its gate-keeping discretion to exclude EDTA testing as
unreliable. The effect is to leave the state superior court’s fac-
tual finding (following an evidentiary hearing) — that there
was no tampering or contamination by law enforcement offi-
cers — un-refuted.
  7
   As the dissent focuses only on EDTA testing, so do I.
5540                   COOPER v. BROWN
   The Supreme Court has made it abundantly clear that this
court may not set aside a district court’s factual findings
unless those findings are clearly erroneous. Knowles v. Mirza-
yance, No. 07-1315, __ S.Ct. __, __U.S. __, 2009 WL 746274
(March 24, 2009), at *10; Fed. R. Civ. P. 52(a). The dissent,
however, assesses the EDTA evidence from scratch (includ-
ing evidence that was withdrawn), and substitutes its own
findings for those of the district judge — based on charts and
graphs and regression analyses that it has crafted. No court,
let alone this court on appellate review, may consider evi-
dence that an expert does not stand behind, nor may we reject
a district court’s findings of fact — informed by the record
before that court — by manipulating data in a way that
appears better and brighter to us.

  In short, there is no reliable evidence of tampering.

   5. In asserting that “[t]he State of California may be about
to execute an innocent man,” the dissent neglects to acknowl-
edge the evidence tying Cooper to the murders, or the fact
that, after all the testing that has been done post-conviction,
no forensic evidence suggests that anyone else was at the
scene of the crime or was the killer.

   Cooper testified at trial. He told an implausible story about
what he did at the Lease house and how he left for Mexico.
The jury disbelieved him. The defense theory (then as now)
was that there were multiple assailants and police incompe-
tence. Josh Ryen’s ambivalent recollections, the presence of
three Caucasian men at the Canyon Corral Bar, that three His-
panics were at the ranch before the murders, that three white
men were seen driving down the road from the Ryen house,
how the blood spot A-41 was handled (or mishandled), the
bloody coveralls that were destroyed, the possible involve-
ment of Koon or Lee Furrow, the possibility of an Aryan
Brotherhood hit gone awry, the tan T-shirt, and a blue shirt
that was logged in but not located, were all known at the time
of trial. The jury rejected evidence pointing to other killers.
                       COOPER v. BROWN                    5541
   No one else has ever been connected to the Lease house —
where Cooper admitted being within an hour of the murders
— and where, after the murders, were found a bloodstained
rope similar to one in the Ryens’ driveway, signs of blood in
the bathroom, and hairs consistent with the victims’ hair in
the drain.

   Cooper admitted at trial that he had prison-issued tennis
shoes and never said they weren’t Pro-Keds Dude, the shoe
with a distinctive pattern that was consistent with impressions
in both the Lease house and the Ryen house. The prosecution
never suggested that Pro-Keds Dudes were only distributed to
prisons, which makes both the warden’s recollections and
inmate Taylor’s immaterial; the prosecution’s theory was that
there was a link between the imprints found at and near the
Ryen house and in the Lease house to Cooper, who admitted
staying there, did not deny wearing prison-issue shoes, and
whose shoe-size fit the prints.

  Cooper had a prison-issued jacket with buttons like the but-
ton found on the rug in the bedroom of the Lease house where
he stayed. Prison-issue tobacco for cigarettes, which Cooper
smoked, was found in the Lease house and in the Ryen station
wagon, where a hand-rolled butt (and a manufactured butt)
consistent with his saliva were found. Hairs and hair frag-
ments in the car were likewise consistent with Cooper’s.

   Cooper tossed incriminating evidence — including his
prison-issued tennis shoes and other prison clothing — over-
board into the ocean from the boat on which he got a job in
Ensenada after leaving the Lease house. The jury could, and
we must presume that it did, infer consciousness of guilt from
this conduct. No “other killer” toward whom the dissent says
that “evidence points” is African-American. Cooper’s expert
agreed that the person who deposited A-41 on the wall of the
hallway in the Ryen house was African-American. Post-
conviction DNA testing, requested by Cooper, inculpates him.
5542                   COOPER v. BROWN
   No test on any item has ever pointed to any one else as the
killer. This includes, in addition to A-41, tests of blood on the
hatchet taken from the Lease house that matched Doug and
Jessica Ryen and Chris Hughes; a bloodstained rope found in
the Lease bedroom closet that was similar to a bloodstained
rope found on the Ryens’ driveway; cigarette butts found in
the Ryen station wagon and headboard of the bed on which
Cooper slept one night in the Lease house; hairs recovered
from the Ryen’s station wagon; fingerprints in the Lease
house; hairs in the sink and shower at the Lease house that
were consistent with Jessica’s and Doug Ryen’s; and the tan
T-shirt.

   The state courts found no evidence of tampering with
respect to the shoe prints, cigarette butts, A-41, or DNA test-
ing. Neither EDTA testing, mitochondrial DNA testing, nor
anything else presented at the evidentiary hearing in district
court, clearly and convincingly shows otherwise.

   For sure, no investigation or trial is perfect. Judge
McKeown makes this point in her panel concurrence, Cooper
IV, 510 F.3d at 1007, yet recognizes that the law demands
affirmance. I agree with the full court’s decision that this is
so.